 



 
 
Exhibit 10.1
[Published CUSIP Number:                                         ]
AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT
Dated as of December 19, 2006
among
THE HARTFORD FINANCIAL SERVICES GROUP, INC.,
THE BORROWING SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,
THE LENDERS NAMED HEREIN,
BANK OF AMERICA, N.A,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.
and
CITIBANK, N.A.,
as Syndication Agents
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent
 
BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 



--------------------------------------------------------------------------------



 



2

Table of Contents

             
 
  ARTICLE I          
 
  Definitions        
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Terms Generally     21  
 
           
 
  ARTICLE II          
 
  The Credits        
 
           
SECTION 2.01.
  Commitments     21  
SECTION 2.02.
  Loans     22  
SECTION 2.03.
  Competitive Bid Procedure     23  
SECTION 2.04.
  Standby and Local Currency Borrowing Procedure     26  
SECTION 2.05.
  Conversion and Continuation of Standby Loans     26  
SECTION 2.06.
  Letters of Credit     28  
SECTION 2.07.
  Fees     36  
SECTION 2.08.
  Repayment of Loans; Evidence of Debt     37  
SECTION 2.09.
  Interest on Loans     38  
SECTION 2.10.
  Default Interest     39  
SECTION 2.11.
  Alternate Rate of Interest     39  
SECTION 2.12.
  Termination and Reduction of Commitments     40  
SECTION 2.13.
  Prepayment     40  
SECTION 2.14.
  Reserve Requirements; Change in Circumstances     41  
SECTION 2.15.
  Change in Legality     42  
SECTION 2.16.
  Indemnity     43  
SECTION 2.17.
  Pro Rata Treatment     44  
SECTION 2.18.
  Sharing of Setoffs     44  
SECTION 2.19.
  Payments     45  
SECTION 2.20.
  Taxes     45  
SECTION 2.21.
  Duty to Mitigate; Assignment of Commitments Under Certain Circumstances     48
 
SECTION 2.22.
  Terms of Local Currency Facilities     49  
SECTION 2.23.
  Currency Fluctuations, etc     50  
SECTION 2.24.
  Increase in Total Commitment     52  
 
           
 
  ARTICLE III          
 
  Representations and Warranties        
 
           
SECTION 3.01.
  Organization; Powers     54  



--------------------------------------------------------------------------------



 



3

             
SECTION 3.02.
  Authorization     54  
SECTION 3.03.
  Enforceability     55  
SECTION 3.04.
  Governmental Approvals     55  
SECTION 3.05.
  Financial Statements     55  
SECTION 3.06.
  Litigation; Compliance with Laws     55  
SECTION 3.07.
  Federal Reserve Regulations     56  
SECTION 3.08.
  Investment Company Act     56  
SECTION 3.09.
  Use of Proceeds     56  
SECTION 3.10.
  Full Disclosure; No Material Misstatements     56  
SECTION 3.11.
  Taxes     56  
SECTION 3.12.
  Employee Pension Benefit Plans     56  
 
           
 
  ARTICLE IV          
 
  Conditions of Lending        
SECTION 4.01.
  All Credit Events     57  
SECTION 4.02.
  Original Effective Date     57  
SECTION 4.03.
  First Borrowing by Each Borrowing Subsidiary     58  
SECTION 4.04.
  Restatement Effectiveness     58  
 
           
 
  ARTICLE V          
 
  Covenants        
 
           
SECTION 5.01.
  Existence     59  
SECTION 5.02.
  Business and Properties     59  
SECTION 5.03.
  Financial Statements, Reports, etc     60  
SECTION 5.04.
  Insurance     61  
SECTION 5.05.
  Obligations and Taxes     61  
SECTION 5.06.
  Notices     62  
SECTION 5.07.
  Maintaining Records; Access to Properties and Inspections     62  
SECTION 5.08.
  Employee Benefits     62  
SECTION 5.09.
  Use of Proceeds     62  
SECTION 5.10.
  Consolidations, Mergers, and Sales of Assets     62  
SECTION 5.11.
  Limitations on Liens     63  
SECTION 5.12.
  Limitations on Sale and Leaseback Transactions     65  
SECTION 5.13.
  Consolidated Total Debt to Consolidated Total Capitalization     65  
SECTION 5.14.
  Minimum Consolidated Statutory Surplus     65  
SECTION 5.15.
  Limitation on Issuance of Consumer Notes     65  
 
           
 
  ARTICLE VI          
 
  Events of Default        



--------------------------------------------------------------------------------



 



4

             
 
  ARTICLE VII        
 
           
 
  Guarantee        
 
           
 
  ARTICLE VIII        
 
           
 
  The Administrative Agent        
 
           
SECTION 8.01.
  Appointment and Authority     71  
SECTION 8.02.
  Rights as a Lender     71  
SECTION 8.03.
  Exculpatory Provisions     71  
SECTION 8.04.
  Reliance by Administrative Agent     72  
SECTION 8.05.
  Delegation of Duties     72  
SECTION 8.06.
  Resignation of Administrative Agent     73  
SECTION 8.07.
  Non-Reliance on Administrative Agent and Other Lenders     74  
SECTION 8.08.
  No Other Duties, Etc     74  
 
           
 
  ARTICLE IX        
 
           
 
  Miscellaneous        
 
           
SECTION 9.01.
  Notices     74  
SECTION 9.02.
  Survival of Agreement     75  
SECTION 9.03.
  Binding Effect     75  
SECTION 9.04.
  Successors and Assigns     75  
SECTION 9.05.
  Expenses; Indemnity     78  
SECTION 9.06.
  APPLICABLE LAW     79  
SECTION 9.07.
  Waivers; Amendment     79  
SECTION 9.08.
  Entire Agreement     79  
SECTION 9.09.
  Severability     80  
SECTION 9.10.
  Counterparts     80  
SECTION 9.11.
  Headings     80  
SECTION 9.12.
  Right of Setoff     80  
SECTION 9.13.
  Jurisdiction; Consent to Service of Process     80  
SECTION 9.14.
  Waiver of Jury Trial     81  
SECTION 9.15.
  Addition of Borrowing Subsidiaries     81  
SECTION 9.16.
  Conversion of Currencies     81  
SECTION 9.17.
  Confidentiality     82  
SECTION 9.18.
  USA Patriot Act     83  



--------------------------------------------------------------------------------



 



5

Exhibits and Schedules

     
Exhibit A-1
  Form of Competitive Bid Request
Exhibit A-2
  Form of Notice of Competitive Bid Request
Exhibit A-3
  Form of Competitive Bid
Exhibit A-4
  Form of Competitive Bid Accept/Reject
Exhibit A-5
  Form of Standby Borrowing Request
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Opinion of Counsel for The Hartford Financial Services Group, Inc.
Exhibit D
  Form of Borrowing Subsidiary Agreement
Exhibit E
  Form of Local Currency Addendum
Exhibit F
  Form of Secured Letter of Credit Agreement
Schedule 1.01
  Insurance Subsidiaries
Schedule 2.01
  Commitments
Schedule 3.06
  Litigation and Compliance with Laws



--------------------------------------------------------------------------------



 



 

     AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT (as it may be amended, supplemented or otherwise modified,
the “Agreement”) dated as of December 19, 2006, among THE HARTFORD FINANCIAL
SERVICES GROUP, INC., a Delaware corporation (the “Company”); each Borrowing
Subsidiary party hereto; the lenders listed in Schedule 2.01 (together with
their permitted assignees, the “Lenders”); and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
          Reference is made to the Five-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of September 7, 2005 (as first amended on
September 7, 2006) among the Company, Hartford Life Inc., a Delaware corporation
and a subsidiary of the Company (“Hartford Life”), the Borrowing Subsidiaries,
the Lenders party thereto and Bank of America, as Administrative Agent (the
“Original Credit Agreement”).
          The Lenders were requested to extend credit to the Borrowers (such
term and each other capitalized term used but not otherwise defined herein
having the meaning assigned to it in Article I) to enable them to borrow on a
standby revolving credit basis on and after the Original Effective Date and at
any time and from time to time prior to the Maturity Date an aggregate principal
amount not in excess of $1,600,000,000 at any time outstanding. The Lenders were
also requested to (i) make up to $100,000,000 of such credit facility available
in the form of Letters of Credit and (ii) provide a procedure pursuant to which
the Borrowers may invite the Lenders to bid on an uncommitted basis on
short-term borrowings by the Borrowers. The proceeds of borrowings hereunder are
to be used for working capital and other general corporate purposes, including
the repayment of maturing commercial paper. The Lenders are willing to extend
credit to the Borrowers on the terms and subject to the conditions herein set
forth.
          The Company has requested that the Lenders amend and restate the
Original Credit Agreement in order to, among other things, remove Hartford Life
as a Borrower.
          Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “Administrative Fees” shall have the meaning assigned to such term in
Section 2.07(d).



--------------------------------------------------------------------------------



 



2

          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form distributed to the Lenders by the Administrative
Agent.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly or indirectly controls or is controlled by or is
under common control with the person specified.
          “Agreement Currency” shall have the meaning assigned to such term in
Section 9.16(b).
          “Annual Statement” shall mean, with respect to the Restricted
Subsidiaries, the Annual Statement of such Restricted Subsidiary required to be
filed with the Applicable Insurance Regulatory Authority in accordance with
state law, including any exhibits, schedules, certificates or actuarial opinions
filed or delivered therewith.
          “Applicable Insurance Regulatory Authority” shall mean, with respect
to any Insurance Subsidiary, the insurance commission or similar Governmental
Authority located in the state in which such Insurance Subsidiary is domiciled
and any Federal insurance Governmental Authority.
          “Applicable Percentage” shall mean on any date, with respect to
Eurocurrency Standby Loans, with respect to the Facility Fee, with respect to
the Usage Fee or with respect to the LC Participation Fee, as the case may be,
the applicable percentage set forth below under the caption “Facility Fee
Percentage”, “Eurocurrency Spread”, “Usage Fee Percentage”, “Standard Letter of
Credit Participation Fee” or “Secured Letter of Credit Participation Fee”, as
the case may be, based upon the Ratings in effect on such date; provided that at
any time when the Collateral Value of the Collateral on deposit in an LC
Security Account in respect of any Secured Letter of Credit shall be less than
the 110% of the portion of the LC Exposure attributable to such Secured Letter
of Credit, the Applicable Percentage used to determine the LC Participation Fees
payable in respect of such Secured Letter of Credit shall be the applicable
percentage set forth below under the caption “Standard Letter of Credit
Participation Fee”:

                                                                      Standard  
  Secured                               Letter of     Letter of                
              Credit     Credit       Facility Fee     Eurocurrency     Usage
Fee     Participation     Participation       Percentage     Spread    
Percentage     Fee     Fee  
Category 1
                                       
 
                                       
Aa3 or higher by Moody’s

    .050 %     .150 %     .075 %     .150 %     .150 %
AA- or higher by S&P
                                       
 
                                       
Category 2
                                       
 
                                       
A1 or A2 by Moody’s

    .060 %     .190 %     .075 %     .190 %     .165 %
A+ or A by S&P
                                       
 
                                       
Category 3
                                       
 
                                       
A3 by Moody’s

    .070 %     .255 %     .075 %     .255 %     .155 %
A- by S&P
                                       



--------------------------------------------------------------------------------



 



3

                                                                      Standard  
  Secured                               Letter of     Letter of                
              Credit     Credit       Facility Fee     Eurocurrency     Usage
Fee     Participation     Participation       Percentage     Spread    
Percentage     Fee     Fee  
Category 4
                                       
 
                                       
Baa1 by Moody’s

    .090 %     .310 %     .075 %     .310 %     .135 %
BBB+ by S&P
                                       
 
                                       
Category 5
                                       
 
                                       
Baa2 or lower or unrated by Moody’s

    .125 %     .375 %     .075 %     .375 %     .100 %
BBB or lower or unrated by S&P
                                       

          For purposes of the foregoing, (i) if either Moody’s or S&P shall not
have in effect a Rating (other than by reason of the circumstances referred to
in the last sentence of this definition), then such Rating Agency shall be
deemed to have established a Rating in Category 5; (ii) if the Ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different Categories, the Applicable Percentage shall be based on the
higher of the two Ratings unless the Ratings differ by two or more Categories,
in which case the Applicable Percentage will be based upon the Category one
level above the Category corresponding to the lower Rating; and (iii) if the
Ratings established or deemed to have been established by Moody’s and S&P shall
be changed (other than as a result of a change in the rating system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency. Each change in the Applicable
Percentage shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of Moody’s or S&P shall change, or if
either such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Company and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of Ratings from such Rating Agency and, pending the effectiveness
of any such amendment, the Applicable Percentage shall be determined by
reference to the Rating most recently in effect prior to such change or
cessation.
          “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Lender and an assignee in the form of Exhibit B hereto.
          “Augmenting Lender” shall have the meaning assigned to such term in
Section 2.24(a).
          “Auto-Extension Letter of Credit” shall have the meaning assigned to
such term in Section 2.06(c).
          “Available Commitment” shall mean, as to any Lender at any time, an
amount equal to such Lender’s Commitment at such time minus such Lender’s LC
Exposure at such time and the aggregate of all such Lender’s Local Currency
Loans (Dollar Equivalent) outstanding at such time.
          “Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1% per annum. For purposes hereof, “Prime Rate”
shall mean the rate of interest per annum



--------------------------------------------------------------------------------



 



4

publicly announced from time to time by Bank of America, N.A. as its prime rate.
The Prime Rate is a rate set by Bank of America, N.A. based upon various factors
including Bank of America, N.A.’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Each change
in the Prime Rate shall be effective at the opening of business on the date such
change is publicly announced as effective. “Federal Funds Effective Rate” shall
mean, for any day, the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as released on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so released for any day which
is a Business Day, the arithmetic average (rounded upwards to the next 1/100th
of 1%), as determined by the Administrative Agent, of the quotations for the day
of such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Base Rate shall be determined without regard to clause (b) of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective date of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.
          “Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate
Loans.
          “Base Rate Loan” shall mean any Base Rate Standby Loan.
          “Base Rate Standby Loan” shall mean any Standby Loan bearing interest
at a rate determined by reference to the Base Rate in accordance with the
provisions of Article II.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Board of Directors” shall mean the Board of Directors of a Borrower
or any duly authorized committee thereof.
          “Borrowers” shall mean the Company and the Borrowing Subsidiaries.
          “Borrowing” shall mean a group of Loans of a single Type made by the
Lenders (or, in the case of a Competitive Borrowing, by the Lender or Lenders
whose Competitive Bids have been accepted pursuant to Section 2.03) on a single
date and as to which a single Interest Period is in effect.
          “Borrowing Date” shall mean any date on which a Borrowing is made
hereunder.



--------------------------------------------------------------------------------



 



5

          “Borrowing Subsidiary” shall mean any Subsidiary which shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Agreement.
          “Borrowing Subsidiary Agreement” shall mean an agreement, in the form
of Exhibit D hereto, duly executed by the Company and a Subsidiary.
          “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market, and, when used in connection with
determining any date on which any amount is to be paid or made available in
Local Currency, the term “Business Day” shall also exclude any day on which
commercial banks and foreign exchange markets are not open for business in the
principal financial center in the country of such Local Currency.
          “Calculation Date” shall mean the last Business Day of each calendar
week.
          “Capitalized Lease-Back Obligation” shall mean with respect to any
property or asset, at any date as of which the same is to be determined, the
total net rental obligations of the Company or a Subsidiary under a lease of
such property or asset, entered into as part of an arrangement to which the
provisions of Section 5.12 are applicable (or would have been applicable had
such Subsidiary been a Subsidiary at the time it entered into such lease),
discounted to the date of computation at the rate of interest per annum implicit
in the lease (determined in accordance with GAAP). The amount of the net rental
obligation for any calendar year under any lease shall be the sum of the rental
and other payments required to be paid in such calendar year by the lessee
thereunder, not including, however, any amounts required to be paid by such
lessee (whether or not therein designated as rental or additional rental) on
account of maintenance and repairs, insurance, taxes, assessments, water rates
and similar charges.
          A “Change in Control” shall be deemed to have occurred if (a) any
person or group of persons shall have acquired beneficial ownership of more than
30% of the outstanding Voting Shares of the Company (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder) or (b) during any period of 12
consecutive months, commencing after the Original Effective Date, individuals
who on the first day of such period were directors of the Company (together with
any replacement or additional directors who were nominated or elected by a
majority of directors then in office) cease to constitute a majority of the
Board of Directors of the Company.
          “Code” shall mean the Internal Revenue Code of 1986, as the same may
be amended from time to time.
          “Collateral” shall mean (a) cash, (b) readily marketable commercial
paper issued by issuers with ratings of at least P-1 from Moody’s or A-1 from
S&P and having



--------------------------------------------------------------------------------



 



6

a remaining maturity not in excess of 180 days, (c) readily marketable
negotiable debt instruments constituting obligations backed by the full faith
and credit of the United States of America, (d) readily marketable municipal
bonds with ratings of at least Baa2 from Moody’s or BBB from S&P and (e) readily
marketable corporate bonds with ratings of at least Baa2 from Moody’s or BBB
from S&P and having remaining maturities not in excess of ten years.
          “Collateral Custodian” shall mean a commercial banking institution
with an office in the State of New York and approved by the Company and the
Administrative Agent.
          “Collateral Value” shall mean, at any time (a) in the case of
Collateral referred to in clause (a) of the definition of such term, the amount
thereof, and (b) in the case of any other Collateral, the then-current market
value thereof, as determined by reference to publicly quoted prices for such
Collateral or, in the absence of such publicly quoted prices, by the
Administrative Agent through other reasonable means.
          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender hereunder as set forth as of the Original Closing Date in
Schedule 2.01 to the Original Credit Agreement under the heading “Commitment” or
in an Assignment and Assumption delivered by such Lender under Section 9.04 as
such Lender’s Commitment may be permanently terminated or reduced from time to
time pursuant to Section 2.12 or pursuant to one or more assignments under
Section 9.04. The Commitment of each Lender shall automatically and permanently
terminate on the Maturity Date if not terminated earlier pursuant to the terms
hereof.
          “Commitment Increase” shall have the meaning assigned to such term in
Section 2.24(b).
          “Competitive Bid” shall mean an offer by a Lender to make a
Competitive Loan pursuant to Section 2.03.
          “Competitive Bid Accept/Reject Letter” shall mean a notification made
by a Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4 hereto.
          “Competitive Bid Rate” shall mean, as to any Competitive Bid, (i) in
the case of a Eurocurrency Competitive Loan, the Margin, and (ii) in the case of
a Fixed Rate Loan, the fixed rate of interest offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” shall mean a request made pursuant to
Section 2.03(a) in the form of Exhibit A-1 hereto.
          “Competitive Borrowing” shall mean a Borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted under the bidding
procedure described in Section 2.03.



--------------------------------------------------------------------------------



 



7

          “Competitive Loan” shall mean a Loan made pursuant to the bidding
procedure described in Section 2.03. Each Competitive Loan shall be in Dollars
and shall be a Eurocurrency Competitive Loan or a Fixed Rate Loan.
          “Competitive Loan Exposure” shall mean, with respect to any Lender at
any time, the sum of the aggregate principal amount of all outstanding
Competitive Loans made by such Lender.
          “Consolidated Net Worth” shall mean, as at any date of determination,
without duplication, the consolidated stockholders’ equity of the Company and
its Subsidiaries (including perpetual preferred stock of the Company and
excluding accumulated other comprehensive income), as determined on a
consolidated basis in accordance with GAAP, plus minority interests in
Subsidiaries, as determined in accordance with GAAP, plus the Equity Unit
Amount, plus, but without duplication, Special Securities; provided that
Consolidated Net Worth shall not include Special Securities to the extent that
they would account for greater than 15% of Consolidated Total Capitalization.
          “Consolidated Net Tangible Assets” shall mean the total of all assets
appearing on a consolidated balance sheet of the Company and its Restricted
Subsidiaries, prepared in accordance with GAAP (and as of a date not more than
90 days prior to the date as of which Consolidated Net Tangible Assets are to be
determined), less the sum of the following items as shown on said consolidated
balance sheet:
     (i) the book amount of all segregated intangible assets, including such
items as good will, trademarks, trademark rights, trade names, trade name
rights, copyrights, patents, patent rights and licenses and unamortized debt
discount and expense less unamortized debt premium;
     (ii) all depreciation, valuation and other reserves;
     (iii) current liabilities;
     (iv) any minority interest in the shares of stock (other than Preferred
Stock) and surplus of Restricted Subsidiaries of the Company;
     (v) the investment of the Company and its Restricted Subsidiaries in any
Subsidiary of the Company that is not a Restricted Subsidiary;
     (vi) the total indebtedness of the Company and its Restricted Subsidiaries
incurred in any manner to finance or recover the cost to the Company or any
Restricted Subsidiary of any physical property, real or personal, which prior to
or simultaneously with the creation of such indebtedness shall have been leased
by the Company or a Restricted Subsidiary to the United States of America or a
department or agency thereof at an aggregate rental, payable during that portion
of the initial term of such lease (without giving effect to any options of
renewal or extension) which shall be unexpired at the date of the creation of
such indebtedness, sufficient (taken together with any amounts required to be
paid by the



--------------------------------------------------------------------------------



 



8

lessee to the lessor upon any termination of such lease) to pay in full at the
stated maturity date or dates thereof the principal of and the interest on such
indebtedness;
     (vii) deferred income and deferred liabilities; and
     (viii) other items deductible under GAAP.
          “Consolidated Statutory Surplus” shall mean the sum of (i) the amount
or amounts set forth on the line for statutory surplus in the Liabilities,
Surplus and Other Funds Statement in the applicable Annual Statement or
Statements or the applicable Quarterly Statement or Statements most recently
delivered to the Administrative Agent and the Lenders pursuant to Section 5.03
or, if such statement shall be modified, the equivalent item on any applicable
successor form (which amount or amounts shall be computed in a manner consistent
with SAP) with respect to the Insurance Subsidiaries regulated in the United
States; and (ii) the equivalent amount or amounts as calculated by the Company
on a quarterly basis and provided to the Administrative Agent and the Lenders
pursuant to Section 5.03 (which amount or amounts shall be computed in a manner
consistent with that used in preparing statutory financial statements in the
United States) with respect to the Insurance Subsidiaries not regulated in the
United States.
          “Consolidated Total Capitalization” shall mean, as at any date of
determination, the sum of Consolidated Total Debt and Consolidated Net Worth.
          “Consolidated Total Debt” shall mean, as at any date of determination,
without duplication, (i) all Indebtedness of the Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP (but in any event
including the Total Equity Unit Amount), plus (ii) preferred securities that are
mandatorily redeemable, or redeemable at the option of the holder, within 10
years of such date of determination, plus (iii) Special Securities to the extent
that Special Securities exceed 15% of Consolidated Total Capitalization, less
(iv) the Equity Unit Amount. Consolidated Total Debt shall exclude the aggregate
principal amount of all Consumer Notes outstanding at any time that S&P does not
classify the Consumer Notes as financial leverage of the Company or a
Subsidiary.
          “Consumer Notes” means fixed, floating and index notes issued by
Hartford Life Insurance Company to retail investors whereby the terms of such
notes require that the net proceeds to Hartford Life Insurance Company be
utilized to purchase a like amount of assets to be held by Hartford Life
Insurance Company, and whereby the instrument issued is a registered security
(and not an insurance contract of any type). Each set of Consumer Notes issued
on the same date and which have common terms and a common maturity date is
referred to as a tranche of Consumer Notes.
          “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
          “Debtor Relief Laws” shall mean the Bankruptcy Code of the United
States and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit



--------------------------------------------------------------------------------



 



9

of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Dollar Borrowing” shall mean a Borrowing comprised of Dollar Loans.
          “Dollar Equivalent” shall mean, on any date of determination, (a) with
respect to any amount denominated in Dollars, such amount, and (b) with respect
to any amount in any Local Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate with respect to
such Local Currency then in effect as determined pursuant to Section 2.23(a).
          “Dollar Facility Excess” shall have the meaning assigned to such term
in Section 2.23(d).
          “Dollar Facility Overage” shall mean an amount equal to the excess of
(a) the Total Commitment over (b) the aggregate amount of all Local Currency
Facility Maximum Borrowing Amounts (determined, if applicable, after giving
effect to any reduction therein made pursuant to Section 2.23(c)).
          “Dollar Loan” shall mean any Loan denominated in Dollars.
          “Dollar Standby Credit Excess” shall have the meaning assigned to such
term in Section 2.23(c).
          “Dollar Standby Credit Overage” shall mean, with respect to any
Lender, an amount equal to the excess, if any, of (a) such Lender’s Commitment
over (b) the aggregate Local Currency Lender Maximum Borrowing Amounts of such
Lender with respect to all Local Currency Addenda to which such Lender or any of
its Affiliates is a party.
          “Dollar Standby Extensions of Credit” shall mean, with respect to any
Lender at any time, the sum of (a) the aggregate principal amount of all Standby
Loans made by such Lender then outstanding and (b) the LC Exposure of such
Lender at such time.
          “Equity Unit Amount” shall mean 75% of the aggregate principal amount
of the notes included in any outstanding Equity Units.
          “Equity Units” shall mean the 6,600,000 6% Equity Units issued by the
Company on September 13, 2002, the 12,000,000 7% Equity Units issued by the



--------------------------------------------------------------------------------



 



10

Company on May 23, 2003 and the 1,800,000 7% Equity Units issued by the Company
on May 30, 2003.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Company or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (f) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the Company or any ERISA Affiliate of any notice
that Withdrawal Liability is being imposed or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (h) the occurrence of a “prohibited
transaction” with respect to which the Company or any of its Subsidiaries is a
“disqualified person” (within the meaning of Section 4975) of the Code, or with
respect to which the Company or any such Subsidiary could otherwise be liable.
          “Eurocurrency Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.
          “Eurocurrency Competitive Loan” shall mean any Competitive Loan
bearing interest at a rate determined by reference to the LIBO Rate in
accordance with the provisions of Article II.
          “Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan,
Eurocurrency Standby Loan or Eurocurrency Local Currency Loan.
          “Eurocurrency Local Currency Loan” shall mean any Local Currency Loan
bearing interest at a rate determined by reference to the LIBO Rate in
accordance with the provisions of Article II.
          “Eurocurrency Standby Borrowing” shall mean a Borrowing comprised of
Eurocurrency Standby Loans.



--------------------------------------------------------------------------------



 



11

          “Eurocurrency Standby Loan” shall mean any Standby Loan bearing
interest at a rate determined by reference to the LIBO Rate in accordance with
the provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Article VI.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Exchange Rate” shall mean, with respect to any Local Currency on a
particular date, the rate at which such Local Currency may be exchanged into
Dollars, as set forth on such date on the Reuters currency page more
particularly described in the Local Currency Addendum for Loans to be made in
such Local Currency. In the event that such rate does not appear on any Reuters
currency page, the Exchange Rate with respect to such Local Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such agreement, such Exchange Rate shall instead be the
Administrative Agent’s spot rate of exchange in the London interbank market
where its foreign currency exchange operations in respect of such Local Currency
are then being conducted, at or about 10:00 a.m., local time, at such date for
the purchase of Dollars with such Local Currency, for delivery two Business Days
later; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.
          “Existing Credit Agreements” shall mean (a) the Second Amended and
Restated Five-Year Competitive Advance and Revolving Credit Facility Agreement
dated as of February 26, 2003, as amended, among The Hartford Financial Services
Group, Inc., each borrowing subsidiary party thereto, certain lenders named
therein and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)
and Bank of America, N.A., as co-administrative agents and (b) the Three-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
December 31, 2002, as amended, among The Hartford Financial Services Group,
Inc., Hartford Life, Inc., certain lenders named therein and JPMorgan Chase
Bank, N.A. (formerly known as JPMorgan Chase Bank) and Citibank, N.A., as
co-administrative agents.
          “Facility Fee” shall have the meaning assigned to such term in
Section 2.07(a).
          “Fair Value”, when used with respect to property, shall mean the fair
value as determined in good faith by the Board of Directors of the Company.
          “Fees” shall mean the Facility Fee, the Usage Fee, the LC
Participation Fees and the Administrative Fees.



--------------------------------------------------------------------------------



 



12

          “Financial Officer” of any corporation shall mean the chief financial
officer, principal accounting officer, treasurer, associate or assistant
treasurer or director of treasury services of such corporation.
          “First Amendment” means the First Amendment dated as of September 7,
2006 to the Original Credit Agreement.
          “First Amendment Effective Date” means the first date on which the
conditions to effectiveness of the First Amendment were satisfied in accordance
with the terms thereof.
          “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.
          “Fixed Rate Loan” shall mean any Competitive Loan bearing interest at
a fixed percentage rate per annum (the “Fixed Rate”) (expressed in the form of a
decimal to no more than four decimal places) specified by the Lender making such
Loan in its Competitive Bid.
          “GAAP” shall mean generally accepted accounting principles in the
United States, applied on a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Guaranteed Obligations” shall mean the principal of and interest on
the Loans made to, and the due and punctual performance of all other
obligations, monetary or otherwise of, the Borrowing Subsidiaries hereunder,
under any Letter of Credit or under any Local Currency Addendum.
          “Increase Effective Date” shall have the meaning assigned to such term
in Section 2.24(b).
          “Increasing Lender” shall have the meaning assigned to such term in
Section 2.24(a).
          “Incremental Facility Amount” shall mean, at any time, an amount equal
to $500,000,000 minus the aggregate amount, if any, by which the Total
Commitment shall have been increased prior to such time pursuant to
Section 2.24.
          “Indebtedness” of any person shall mean all indebtedness representing
money borrowed, all obligations of such person evidenced by notes, bonds,
debentures or other similar instruments, or the deferred purchase price of
property (other than trade accounts payable) or any capitalized lease
obligation, which in any case is created, assumed, incurred or guaranteed in any
manner by such corporation or for which such corporation is responsible or
liable (whether by agreement to purchase indebtedness of, or to supply funds to
or invest in, others or otherwise).



--------------------------------------------------------------------------------



 



13

          “Information” shall have the meaning assigned to such term in
Section 9.17.
          “Initial Loans” shall have the meaning assigned to such term in
Section 2.24(b).
          “Insurance Subsidiaries” shall mean those Subsidiaries set forth on
Schedule 1.01 hereto and any future Subsidiaries principally engaged in one or
more of the property, casualty, life insurance and financial services
businesses.
          “Interest Payment Date” shall mean (a) with respect to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date; (b) with respect to a Eurocurrency Loan or a Fixed Rate Loan, the
last day of each Interest Period applicable thereto and, in the case of a
Eurocurrency Loan with an Interest Period of more than three months’ duration or
a Fixed Rate Loan with an Interest Period of more than 90 days’ duration, each
day that would have been an Interest Payment Date for such Loan had successive
Interest Periods of three months’ duration or 90 days’ duration, as the case may
be, been applicable to such Loan and, in addition, the date of any prepayment of
each Loan or conversion of such Loan to a Loan of a different Type; and (c) with
respect to any Local Currency Loan, such days as shall be specified in the
applicable Local Currency Addendum.
          “Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as the case
may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter, as the Borrower may elect; (b) as to any Fixed Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
date specified in the Competitive Bids in which the offers to make the Fixed
Rate Loans comprising such Borrowing were extended, which shall not be earlier
than seven days after the date of such Borrowing or later than 360 days after
the date of such Borrowing; and (c) as to any Local Currency Borrowing, such
periods as shall be specified in the applicable Local Currency Addendum;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of Eurocurrency Loans only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
          “ISP” shall mean, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).
          “Joinder Agreement” shall have the meaning assigned to such term in
the Secured Letter of Credit Agreement.



--------------------------------------------------------------------------------



 



14

          “Judgment Currency” shall have the meaning assigned to such term in
Section 9.16(b).
          “LC Disbursement” shall mean a payment made by the LC Issuer pursuant
to a Letter of Credit.
          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the applicable Borrower at such time. The LC Exposure of any Lender
at any time shall be its Pro Rata Percentage of the total LC Exposure at such
time.
          “LC Issuer” shall mean Bank of America, N.A., in its capacity as
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j). The LC Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the LC Issuer, in
which case the term “LC Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
          “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.07(c).
          “LC Security Account” shall mean an account established and maintained
by a Borrower or a Subsidiary with a Collateral Custodian at an office in the
State of New York for the deposit of Collateral, and over which account and all
Collateral in such account the Administrative Agent shall have control and the
right to issue entitlement orders (as such terms are defined in the Uniform
Commercial Code of the State of New York) pursuant to arrangements reasonably
satisfactory to the Administrative Agent.
          “Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
this Agreement.
          “Letter of Credit Application” shall mean an application and agreement
for the issuance, amendment, renewal or extension of a Letter of Credit in the
form from time to time in use by the LC Issuer.
          “Letter of Credit Expiration Date” means the date that is five
Business Days prior to the Maturity Date.



--------------------------------------------------------------------------------



 



15

          “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source providing
quotation of BBA LIBOR as designated by the Administrative Agent from time to
time) for deposits in the currency of such Borrowing (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, “LIBO Rate” shall mean an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
determined by the Administrative Agent to be the average of the rates per annum
at which dollar deposits or deposits in the applicable Local Currency
approximately equal in principal amount to (i) in the case of a Standby
Borrowing that is a Eurocurrency Borrowing, the Administrative Agent’s portion
of such Eurocurrency Borrowing; (ii) in the case of a Competitive Borrowing, a
principal amount that would have been the Administrative Agent’s portion of such
Competitive Borrowing had such Competitive Borrowing been a Standby Borrowing;
and (iii) in the case of a Local Currency Borrowing, such Borrowing, and for a
maturity comparable to such Interest Period, are offered to the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
          “Lien” shall mean, with respect to any property or asset, any
mortgage, deed of trust, lien, pledge, security interest, charge or other
encumbrance on, of or in such property or asset.
          “Loan” shall mean a Competitive Loan, a Local Currency Loan or a
Standby Loan, whether made as a Eurocurrency Loan, a Base Rate Loan or a Fixed
Rate Loan, as permitted hereby.
          “Loan Documents” shall mean this Agreement, the Borrowing Subsidiary
Agreements, the Local Currency Addenda, any promissory notes issued pursuant to
Section 9.04(i), the Secured Letter of Credit Agreement and any Joinder
Agreements entered into pursuant to Section 2.06(o).
          “Local Currency” shall mean any currency other than Dollars as to
which an Exchange Rate may be calculated.
          “Local Currency Addendum” shall mean a local currency addendum between
a Borrower and one or more Local Currency Lenders, substantially in the form of
Exhibit E hereto, and the documentation referred to therein, to the extent not
inconsistent with this Agreement.
          “Local Currency Borrowing” shall mean a Borrowing comprised of Local
Currency Loans.



--------------------------------------------------------------------------------



 



16

          “Local Currency Credit Event” shall mean each Borrowing under a Local
Currency Addendum.
          “Local Currency Equivalent” shall mean, on any date of determination,
with respect to any amount in Dollars, the equivalent in the relevant Local
Currency of such amount, determined by the Administrative Agent using the
Exchange Rate with respect to such Local Currency then in effect as determined
pursuant to Section 2.23(a).
          “Local Currency Facility Maximum Borrowing Amount” shall have the
meaning assigned to such term in Section 2.22(b).
          “Local Currency Lender” shall mean any Lender (or any Affiliate,
branch or agency thereof) party to a Local Currency Addendum. In the event any
agency or Affiliate of a Lender shall be party to a Local Currency Addendum,
such agency or Affiliate shall, to the extent of any commitment extended and any
Loans made by it, have all the rights of such Lender hereunder; provided, that
such Lender shall continue to the exclusion of such agency or Affiliate to have
all the voting and consensual rights vested in it by the terms hereof.
          “Local Currency Lender Maximum Borrowing Amount” shall have the
meaning assigned to such term in Section 2.22(b).
          “Local Currency Loan” shall mean any Loan, denominated in a currency
other than Dollars, made to a Borrower pursuant to Section 2.01(b) and a Local
Currency Addendum.
          “Local Currency Loans (Dollar Equivalent)” shall mean the Dollar
Equivalent of the relevant Local Currency Loans.
          “Local Currency Standby Borrowing” shall mean any Standby Borrowing
comprised of Local Currency Loans.
          “Margin” shall mean, as to any Eurocurrency Competitive Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from the LIBO Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
          “Margin Regulations” shall mean Regulations T, U and X of the Board as
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.
          “Margin Stock” shall have the meaning given such term under
Regulation U of the Board.
          “Material Adverse Effect” shall mean a materially adverse effect on
the business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole.



--------------------------------------------------------------------------------



 



17

          “Maturity Date” shall mean September 7, 2010.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any of its
successors.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
          “Non-Extension Notice Date” shall have the meaning assigned to such
term in Section 2.06(c).
          “Non-Increasing Lender” shall have the meaning assigned to such term
in Section 2.24(a).
          “Notice of Competitive Bid Request” shall mean a notification made
pursuant to Section 2.03(a) in the form of Exhibit A-2 hereto.
          “Original Effective Date” shall mean the date on which the conditions
set forth in Section 4.02 were satisfied in respect of the Five-Year Competitive
Advance and Revolving Credit Facility Agreement dated September 7, 2005.
          “Original Closing Date” shall mean September 7, 2005.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership or government, or any agency or
political subdivision thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Preferred Stock” shall mean any capital stock entitled by its terms
to a preference (a) as to dividends or (b) upon a distribution of assets.
          “Pro Rata Percentage” of any Lender at any time shall mean the
percentage of the Total Commitment represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Pro Rata Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.



--------------------------------------------------------------------------------



 



18

          “Quarterly Statement” shall mean, with respect to any Restricted
Subsidiary, the Quarterly Statement of such Restricted Subsidiary required to be
filed with the Applicable Insurance Regulatory Authority in accordance with
state law, including any exhibits, schedules, certificates or actuarial opinions
filed or delivered therewith.
          “Quotation Day” shall mean, with respect to any Eurocurrency Borrowing
for any Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
          “Rating Agencies” shall mean Moody’s and S&P.
          “Ratings” shall mean the ratings from time to time established by the
Rating Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.
          “Register” shall have the meaning given such term in Section 9.04(d).
          “Reportable Event” shall mean any reportable event as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414).
          “Required Lenders” shall mean, at any time, Lenders having Commitments
representing more than 50% of the Total Commitment or, for purposes of
acceleration pursuant to clause (ii) of Article VI or following the termination
of the Commitments, Lenders holding Loans representing more than 50% of the
aggregate principal amount of the Loans outstanding. For purposes of determining
the Required Lenders, any amounts denominated in a Local Currency shall be
translated into Dollars at the Exchange Rates in effect on the date of
acceleration pursuant to clause (ii) of Article VI or the date of termination of
the Commitments, as applicable.
          “Reset Date” shall have the meaning assigned to such term in
Section 2.23(a).
          “Responsible Officer” of any corporation shall mean any executive
officer or Financial Officer of such corporation and any other officer or
similar official thereof responsible for the administration of the obligations
of such corporation in respect of this Agreement.
          “Restatement Effective Date” shall mean the first date on which the
conditions set forth in Section 4.04 are satisfied.
          “Restricted Subsidiary” means any Subsidiary which is incorporated in
any state of the United States or in the District of Columbia and which is a
regulated



--------------------------------------------------------------------------------



 



19

insurance company principally engaged in one or more of the property, casualty,
life insurance and financial services businesses and which has total assets
representing 10% or more of the total assets of the Company and its consolidated
Subsidiaries (including such Subsidiary), in each case as set forth on the most
recent fiscal year-end balance sheets of such Subsidiary and the Company and its
consolidated Subsidiaries, respectively, and computed in accordance with GAAP or
SAP. Such Subsidiary must be designated a Restricted Subsidiary in a notice
delivered by the Company and certified by a Responsible Officer to the
Administrative Agent for distribution to the Lenders. In the event that the
aggregate total assets of the Restricted Subsidiaries represent less than 80% of
the total assets of the Company and its consolidated Subsidiaries, the Board of
Directors of the Company, as evidenced by a resolution of such Board of
Directors, shall promptly designate an additional Subsidiary or Subsidiaries as
Restricted Subsidiaries in order that, after such designations, the aggregate
total assets of the Restricted Subsidiaries represent at least 80% of the total
assets of the Company and its consolidated Subsidiaries; provided that all
Subsidiaries with total assets of 10% or more of the total assets of the Company
and its consolidated Subsidiaries have previously been designated as Restricted
Subsidiaries.
          “S&P” shall mean Standard and Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or any of its successors.
          “SAP” shall mean, with respect to any Insurance Subsidiary, the
accounting principles and procedures prescribed or permitted by the Applicable
Insurance Regulatory Authority applied on a basis consistent with those that are
indicated in Section 1.02.
          “SEC” shall mean the Securities and Exchange Commission or any of its
successors.
          “Secured Letter of Credit” shall mean a Letter of Credit designated as
such by the Company as provided in Section 2.06(o).
          “Secured Letter of Credit Agreement” shall mean a Secured Letter of
Credit Agreement substantially in the form of Exhibit F hereto, with such
modifications thereto as the Company and the Administrative Agent shall agree
upon.
          “Special Securities” shall mean (a) redeemable preferred securities
and (b) any other securities for which the Company provides evidence
satisfactory to the Administrative Agent that such securities are afforded
equity capital credit by S&P, that, in the case of clauses (a) and (b), are not
redeemable, whether mandatorily or at the option of the holder thereof, sooner
than the later of (i) the tenth anniversary of the issuance thereof and (ii) the
first anniversary of the Maturity Date.
          “Standard Letter of Credit” shall mean a Letter of Credit that is not
a Secured Letter of Credit.
          “Standby Borrowing” shall mean a Borrowing consisting of simultaneous
Standby Loans from each of the Lenders.



--------------------------------------------------------------------------------



 



20

          “Standby Borrowing Request” shall mean a request made pursuant to
Section 2.04 in the form of Exhibit A-5 hereto.
          “Standby Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the aggregate principal amount at such time of (a) all
outstanding Standby Loans of such Lender, (b) the aggregate Dollar Equivalent of
the principal amount of all outstanding Local Currency Loans of such Lender (and
each agency, branch or Affiliate of such Lender acting as a Local Currency
Lender) and (c) the LC Exposure of such Lender.
          “Standby Loans” shall mean the revolving loans made pursuant to
Section 2.04(a). Each Standby Loan shall be in Dollars and shall be a
Eurocurrency Standby Loan or a Base Rate Loan.
          “Statement of Actuarial Opinion” shall mean, with respect to the
Restricted Subsidiaries, the Statement of Actuarial Opinion required to be filed
with the Applicable Insurance Regulatory Authority in accordance with state law
or, if such Applicable Insurance Regulatory Authority shall no longer require
such a statement, information equivalent to that required to be included in the
Statement of Actuarial Opinion that was filed immediately prior to the time such
statement was no longer required.
          “subsidiary” shall mean, with respect to any person (the “parent”),
any corporation, association or other business entity of which securities or
other ownership interests representing more than 50% of the ordinary voting
power are, at the time as of which any determination is being made, owned or
controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
          “Subsidiary” shall mean a subsidiary of the Company.
          “Subsequent Borrowings” shall have the meaning assigned to such term
in Section 2.24(b).
          “Total Commitment” shall mean, at any time, the aggregate amount of
Commitments of all the Lenders, as in effect at such time.
          “Total Equity Unit Amount” shall mean 100% of the aggregate principal
amount of the notes included in any outstanding Equity Units.
          “Transactions” shall have the meaning assigned to such term in
Section 3.02.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowing are denominated. For purposes hereof, “Rate” shall
include the LIBO Rate, the Base Rate and the Fixed Rate, and currency shall
include Dollars and any Local Currency permitted hereunder.



--------------------------------------------------------------------------------



 



21

          “Usage Fee” shall have the meaning assigned to such term in
Section 2.07(b).
          “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.
          “Voting Shares” shall mean, as to shares of a particular corporation,
outstanding shares of stock of any class of such corporation entitled to vote in
the election of directors, excluding shares entitled so to vote only upon the
happening of some contingency.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title VI of ERISA.
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP or, to the extent such terms apply to an
Insurance Subsidiary, SAP, in each case as in effect from time to time.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Standby Loans to the Borrowers, at
any time and from time to time on and after the Original Effective Date and
until the earlier of the Maturity Date and the termination of the Commitment of
such Lender.
          (b) Subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable Local
Currency Addendum, each Local Currency Lender agrees, severally and not jointly,
to make Local Currency Loans to the applicable Borrowers at any time and from
time to time on and after the execution of the applicable Local Currency
Addendum and until the earlier of the Maturity Date and the termination of the
Commitment (or the commitment under such Local Currency Addendum) of such Local
Currency Lender.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, in no event may Standby Loans or Local Currency Loans be borrowed
under this Article II or any Local Currency Addendum if, after giving effect
thereto (and to any concurrent repayment or prepayment of Loans), (i) the sum of
the aggregate Standby



--------------------------------------------------------------------------------



 



22

Credit Exposures and the aggregate Competitive Loan Exposures would exceed the
Total Commitment then in effect; (ii) the Standby Credit Exposure of any Lender
(and the Affiliates of such Lender that are Local Currency Lenders) would exceed
such Lender’s Commitment; or (iii) the Dollar Equivalent of the aggregate
principal amount of outstanding Local Currency Loans under any Local Currency
Addendum would exceed the applicable Local Currency Facility Maximum Borrowing
Amount.
          Within the foregoing limits, the Borrowers may borrow, pay or prepay
and reborrow Standby Loans and Local Currency Loans hereunder, on and after the
Original Effective Date and prior to the Maturity Date, subject to the terms,
conditions and limitations set forth herein.
          SECTION 2.02. Loans. (a) Each Standby Loan shall be made as part of a
Borrowing consisting of Standby Loans made by the Lenders ratably in accordance
with their respective Available Commitments; provided, however, that the failure
of any Lender to make any Standby Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Each Local Currency Loan shall
be made as part of a Borrowing consisting of Local Currency Loans made by the
Local Currency Lenders ratably in accordance with the applicable Local Currency
Lender Maximum Borrowing Amounts; provided, however, that the failure of any
Local Currency Lender to make any Local Currency Loan shall not in itself
relieve any other Local Currency Lender of its obligation to lend hereunder (it
being understood, however, that no Local Currency Lender shall be responsible
for the failure of any other Local Currency Lender to make any Local Currency
Loan required to be made by such other Local Currency Lender). Each Competitive
Loan shall be made in accordance with the procedures set forth in Section 2.03.
Each Borrowing shall be (i) in the case of Competitive Borrowings, in an
aggregate principal amount which is an integral multiple of $1,000,000 and not
less than $5,000,000; (ii) in the case of Standby Borrowings, in an aggregate
principal amount which is an integral multiple of $5,000,000 and not less than
$20,000,000 (or an aggregate principal amount equal to (i) the remaining balance
of the Available Commitments or (ii) in the case of Base Rate Borrowings, the
amount required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e)); and (iii) in the case of Local Currency Loans,
in an aggregate principal amount which complies with the requirements set forth
in the applicable Local Currency Addendum. All Standby Loans and Competitive
Loans made pursuant to this Article II shall be denominated in Dollars.
          (b) Each Competitive Borrowing shall be comprised entirely of
Eurocurrency Competitive Loans or Fixed Rate Loans, and each Standby Borrowing
shall be comprised entirely of Eurocurrency Standby Loans or Base Rate Loans, as
the Borrower may request pursuant to Section 2.03 or 2.04, as applicable. Each
Lender may at its option make any Eurocurrency Loan by causing any domestic or
foreign branch, agency or Affiliate of such Lender to make such Loan; provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be



--------------------------------------------------------------------------------



 



23

outstanding at the same time. For purposes of the foregoing, Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Loans.
          (c) Subject to Section 2.05 and, in the case of any Local Currency
Loan, to any alternative procedures set forth in the applicable Local Currency
Addendum, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to the
Administrative Agent, not later than 12:00 noon, New York City time, and the
Administrative Agent shall by 2:00 p.m., New York City time, credit the amounts
so received to the account or accounts specified from time to time in one or
more notices delivered by the Company to the Administrative Agent; provided that
Base Rate Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
LC Issuer. If a Borrowing shall not occur on the proposed date thereof because
any condition precedent herein specified shall not have been met, the
Administrative Agent shall return the amounts so received to the respective
Lenders. Competitive Loans shall be made by the Lender or Lenders whose
Competitive Bids therefor are accepted pursuant to Section 2.03 in the amounts
so accepted. Standby Loans and Local Currency Loans shall be made by the Lenders
and the Local Currency Lenders, as applicable, pro rata in accordance with
Section 2.17. Unless the Administrative Agent shall have received notice from a
Lender prior to the date (or, in the case of Base Rate Borrowings, on the date)
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with this paragraph (c) and
the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount in the required
currency. If and to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon in such currency, for each
day from the date such amount is made available to such Borrower until the date
such amount is repaid to the Administrative Agent at (i) in the case of such
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight funds. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
          (d) Each Competitive Loan shall be a Eurocurrency Competitive Loan or
a Fixed Rate Loan. Each Standby Loan shall be a Eurocurrency Standby Loan or a
Base Rate Standby Loan. Each Local Currency Loan shall be a Eurocurrency Local
Currency Loan or shall bear interest at a rate specified in the applicable Loan
Currency Addendum.
          SECTION 2.03. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time on or after the Original
Effective Date and until the earlier of the Maturity Date and the termination of
the Commitments, each



--------------------------------------------------------------------------------



 



24

Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow Competitive Loans; provided that,
notwithstanding anything to the contrary contained in this Agreement, in no
event may Competitive Loans be borrowed if, after giving effect thereto (and to
any concurrent repayment or prepayment of Loans), the sum of the aggregate
Standby Credit Exposures and the aggregate Competitive Loan Exposures would
exceed the Total Commitment then in effect. In order to request Competitive
Bids, a Borrower shall hand deliver or telecopy to the Administrative Agent a
duly completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Loan, not later than 11:00 a.m., New York City time, four Business
Days before a proposed Competitive Borrowing and (ii) in the case of a Fixed
Rate Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before a proposed Competitive Borrowing. No Base Rate Loan shall be requested
in, or made pursuant to, a Competitive Bid Request. A Competitive Bid Request
that does not conform substantially to the format of Exhibit A-1 hereto may be
rejected in the Administrative Agent’s sole discretion, and the Administrative
Agent shall promptly notify the applicable Borrower of such rejection by
telecopy. Each Competitive Bid Request shall refer to this Agreement and specify
(x) whether the Borrowing then being requested is to be a Eurocurrency Borrowing
or a Fixed Rate Borrowing, (y) the date of such Borrowing (which shall be a
Business Day) and the aggregate principal amount thereof, which shall be in a
minimum principal amount of $5,000,000 and in an integral multiple of
$1,000,000, and (z) the Interest Period with respect thereto (which may not end
after the Maturity Date). Promptly after its receipt of a Competitive Bid
Request that is not rejected as aforesaid, the Administrative Agent shall
telecopy to the Lenders a Notice of Competitive Bid Request inviting the Lenders
to bid, on the terms and conditions of this Agreement, to make Competitive
Loans.
          (b) Each Lender invited to bid may, in its sole discretion, make one
or more Competitive Bids to the applicable Borrower responsive to such
Borrower’s Competitive Bid Request. Each Competitive Bid by a Lender must be
received by the Administrative Agent by telecopy, in the form of Exhibit A-3
hereto, (i) in the case of a Eurocurrency Competitive Loan, not later than
10:30 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later
than 10:30 a.m., New York City time, on the day of a proposed Competitive
Borrowing. A Lender may submit multiple bids to the Administrative Agent.
Competitive Bids that do not conform substantially to the format of Exhibit A-3
may be rejected by the Administrative Agent, and the Administrative Agent shall
notify the Lender making such nonconforming bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(x) the principal amount (which shall be in a minimum principal amount of
$5,000,000 and in an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested) of the
Competitive Loan or Loans that the Lender is willing to make, (y) the
Competitive Bid Rate or Rates at which the Lender is prepared to make the
Competitive Loan or Loans, and (z) the Interest Period and the last day thereof.
If any Lender invited to bid shall elect not to make a Competitive Bid, such
Lender shall so notify the Administrative Agent by telecopy (I) in the case of
Eurocurrency Competitive Loans, not later than 10:30 a.m., New York City time,
three Business Days before a



--------------------------------------------------------------------------------



 



25

proposed Competitive Borrowing and (II) in the case of Fixed Rate Loans, not
later than 10:30 a.m., New York City time, on the day of a proposed Competitive
Borrowing; provided, however, that failure by any Lender to give such notice
shall not cause such Lender to be obligated to make any Competitive Loan as part
of such Competitive Borrowing. A Competitive Bid submitted by a Lender pursuant
to this paragraph (b) shall be irrevocable.
          (c) The Administrative Agent shall as promptly as practicable notify
the applicable Borrower, by telecopy, of all the Competitive Bids made, the
Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid was made and the identity of the Lender that
made each bid. The Administrative Agent shall send a copy of all Competitive
Bids to the applicable Borrower for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.03.
          (d) The applicable Borrower may in its sole and absolute discretion,
subject only to the provisions of this paragraph (d), accept or reject any
Competitive Bid referred to in paragraph (c) above. The applicable Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in the
form of a Competitive Bid Accept/Reject Letter, whether and to what extent it
has decided to accept or reject any of or all the bids referred to in paragraph
(c) above not more than one hour after it shall have been notified of such bids
by the Administrative Agent pursuant to such paragraph (c); provided, however,
that (i) the failure of the applicable Borrower to give such notice shall be
deemed to be a rejection of all the bids referred to in paragraph (c) above;
(ii) the applicable Borrower shall not accept a bid made at a particular
Competitive Bid Rate if it has decided to reject a bid made at a lower
Competitive Bid Rate; (iii) the aggregate amount of the Competitive Bids
accepted by the applicable Borrower shall not exceed the principal amount
specified in the Competitive Bid Request; (iv) if the applicable Borrower shall
accept a bid or bids made at a particular Competitive Bid Rate but the amount of
such bid or bids shall cause the total amount of bids to be accepted to exceed
the amount specified in the Competitive Bid Request, then the applicable
Borrower shall accept a portion of such bid or bids in an amount equal to the
amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance, in the case of multiple bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such bid at such Competitive
Bid Rate; and (v) except pursuant to clause (iv) above, no bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further,
however, that if a Competitive Loan must be in an amount less than $5,000,000
because of the provisions of clause (iv) above, such Competitive Loan may be for
a minimum of $1,000,000 or any integral multiple thereof, and in calculating the
pro rata allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (iv) the amounts shall be rounded to
integral multiples of $1,000,000 in a manner which shall be in the discretion of
the applicable Borrower. A notice given pursuant to this paragraph (d) shall be
irrevocable.



--------------------------------------------------------------------------------



 



26

          (e) The Administrative Agent shall promptly notify each bidding Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy, and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Loan in respect of which its bid has been accepted.
          (f) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
applicable Borrower one quarter of an hour earlier than the latest time at which
the other Lenders are required to submit their bids to the Administrative Agent
pursuant to paragraph (b) above.
          (g) All notices required by this Section 2.03 shall be given in
accordance with Section 9.01.
          SECTION 2.04. Standby and Local Currency Borrowing Procedure. (a) In
order to request a Standby Borrowing, a Borrower shall hand deliver or telecopy
to the Administrative Agent a duly completed Standby Borrowing Request in the
form of Exhibit A-5 hereto (i) in the case of a Eurocurrency Standby Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before such
Borrowing, and (ii) in the case of a Base Rate Borrowing (including a Base Rate
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e)), not later than 10:30 a.m., New York City time, on the day of
such Borrowing. No Fixed Rate Loan shall be requested or made pursuant to a
Standby Borrowing Request. Such notice shall be irrevocable and shall in each
case specify (A) whether the Borrowing then being requested is to be a
Eurocurrency Standby Borrowing or a Base Rate Borrowing; (B) the date of such
Standby Borrowing (which shall be a Business Day) and the amount thereof; and
(C) if such Borrowing is to be a Eurocurrency Standby Borrowing, the Interest
Period with respect thereto, which shall not end after the Maturity Date. If no
election as to the Type of Standby Borrowing is specified in any such notice,
then the requested Standby Borrowing shall be a Base Rate Borrowing. If no
Interest Period with respect to any Eurocurrency Standby Borrowing is specified
in any such notice, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Notwithstanding any other provision of
this Agreement to the contrary, no Standby Borrowing shall be requested if the
Interest Period with respect thereto would end after the Maturity Date. The
Administrative Agent shall promptly advise each of the Lenders of any notice
given pursuant to this Section 2.04 and of each Lender’s portion of the
requested Borrowing.
          (b) In order to request a Local Currency Borrowing, a Borrower shall
give the notice required under the applicable Local Currency Addendum and shall
simultaneously deliver a copy of such notice to the Administrative Agent.
          SECTION 2.05. Conversion and Continuation of Standby Loans. Each
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 10:30 a.m., New York City time, on the
day of the conversion, to convert all or any part of any Eurocurrency Standby
Loan into a Base Rate Standby Loan and (ii) not later than 10:30 a.m., New York
City time, three Business



--------------------------------------------------------------------------------



 



27

Days prior to conversion or continuation, to convert any Base Rate Standby Loan
into a Eurocurrency Standby Loan or to continue any Eurocurrency Standby Loan as
a Eurocurrency Standby Loan for an additional Interest Period, subject in each
case to the following:
     (a) if less than all the outstanding principal amount of any Standby
Borrowing shall be converted or continued, the aggregate principal amount of the
Standby Borrowing converted or continued shall be an integral multiple of
$5,000,000 and not less than $20,000,000;
     (b) accrued interest on an Eurocurrency Standby Borrowing (or portion
thereof) being converted shall be paid by the applicable Borrower at the time of
conversion;
     (c) if any Eurocurrency Standby Loan is converted at a time other than the
end of the Interest Period applicable thereto, the applicable Borrower shall
pay, upon demand, any amounts due to the Lenders pursuant to Section 2.16;
     (d) any portion of a Standby Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurocurrency
Standby Loan;
     (e) any portion of a Eurocurrency Standby Loan which cannot be continued as
a Eurocurrency Standby Loan by reason of clause (d) above shall be automatically
converted at the end of the Interest Period in effect for such Eurocurrency
Standby Loan into a Base Rate Loan;
     (f) no Interest Period may be selected for any Eurocurrency Standby
Borrowing that would end later than the Maturity Date; and
     (g) at any time when there shall have occurred and be continuing any
Default or Event of Default, no Borrowing may be converted into or continued as
a Eurocurrency Standby Borrowing.
          Each notice pursuant to this Section 2.05 shall be irrevocable and
shall refer to this Agreement and specify (i) the identity and amount of the
Standby Borrowing to be converted or continued; (ii) whether such Standby
Borrowing is to be converted to or continued as a Eurocurrency Standby Loan or a
Base Rate Loan; (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day); and (iv) if such Standby Borrowing
is to be converted to or continued as a Eurocurrency Standby Loan, the Interest
Period with respect thereto. If no Interest Period is specified in any such
notice with respect to any conversion to or continuation as a Eurocurrency
Standby Loan, the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. If no notice shall have been given in
accordance with this Section 2.05 to convert or continue any Standby Borrowing,
such Standby Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
as a Base Rate Borrowing.



--------------------------------------------------------------------------------



 



28

          SECTION 2.06. Letters of Credit. (a) General. (i)Subject to the terms
and conditions set forth herein, (A) the LC Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.06, (1) from time to time
on any Business Day on or after the Original Effective Date and until the
earlier of the Letter of Credit Expiration Date and the date of the termination
of the Commitments hereunder, to issue Letters of Credit (and to amend, renew or
extend Letters of Credit previously issued by it) denominated in Dollars (x) for
the account of any Borrower or (y) so long as the Company is a co-applicant with
respect to such Letter of Credit for the account of any Subsidiary (and the
Company shall be deemed the sole account party in respect of such Letter of
Credit for purposes of this Agreement notwithstanding the listing of any
Subsidiary as an account party or applicant with respect to such Letter of
Credit), and (2) to honor drawings under the Letters of Credit in accordance
with the terms of such Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued hereunder and any drawings thereunder;
provided that, notwithstanding anything to the contrary contained in this
Agreement, in no event shall a Letter of Credit be issued, amended, renewed or
extended if, after giving effect thereto, (w) the LC Exposure would exceed
$100,000,000; (x) the sum of the aggregate Standby Credit Exposures and the
aggregate Competitive Loan Exposures would exceed the Total Commitment then in
effect; or (y) the Standby Credit Exposure of any Lender (and the Affiliates of
such Lender that are Local Currency Lenders) would exceed such Lender’s
Commitment. No Letter of Credit shall be denominated in a currency other than
Dollars. Each request by a Borrower for the issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to be a representation and
warranty by such Borrower that such issuance, amendment, renewal or extension of
Letter of Credit, as so requested, complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
          (ii) The LC Issuer shall not be under any obligation to issue any
Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the LC Issuer from
issuing such Letter of Credit, or any law applicable to the LC Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the LC Issuer shall prohibit, or
request that the LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the LC Issuer is not otherwise compensated hereunder) not
in effect on the Original Effective Date, or shall impose upon the LC Issuer any
material unreimbursed loss, cost or expense which was not applicable on the
Original Effective Date;



--------------------------------------------------------------------------------



 



29

     (B) the issuance of such Letter of Credit would violate one or more
policies of general applicability of the LC Issuer;
     (C) except as otherwise agreed by the Administrative Agent and the LC
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
     (D) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (E) a default by any Lender in the performance of its obligations to fund
under this Section exists or any Lender has (1) failed to fund or pay any amount
required to be funded or paid by it under this Agreement or (2) been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding, unless
arrangements satisfactory to the LC Issuer have been implemented to eliminate
the LC Issuer’s risk with respect to such Lender. It is agreed that the
requirements of this subparagraph (F) will be deemed to have been satisfied if
the Borrower shall have deposited cash in an account with the Administrative
Agent in an amount equal to the affected Lender’s Pro Rata Percentage of the
face amount of the requested Letter of Credit to provide for the payment of such
Lender’s Pro Rata Percentage of any LC Disbursements thereunder. The parties
hereto agree that, notwithstanding any other provision of this Agreement, any
cash on deposit under this subparagraph will be applied solely to satisfy the
obligations of such affected Lender under paragraph (d) of this Section (or, if
and to the extent such cash on deposit shall exceed such Lender’s Pro Rata
Percentage of the LC Exposure and any unreimbursed LC Disbursements, returned to
the Company). Nothing in this subparagraph shall relieve the affected Lender
from any liability that it may have to any Borrower or to the LC Issuer as a
result of any failure by such Lender to perform its obligations hereunder.
     (iii) The LC Issuer shall not amend any Letter of Credit if the LC Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (iv) The LC Issuer shall be under no obligation to amend any Letter of
Credit if (A) the LC Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (v) The LC Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
LC Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by the LC Issuer in connection with Letters of Credit issued by it or



--------------------------------------------------------------------------------



 



30

proposed to be issued by it and any other documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article VIII
included the LC Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the LC Issuer.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the applicable
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the LC Issuer)
to the LC Issuer and the Administrative Agent (at least two Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower, requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the account party or parties with respect to such Letter of
Credit, the name and address of the beneficiary thereof, the documents to be
presented by such beneficiary in case of any drawing thereunder, the full text
of any certificate to be presented by such beneficiary in case of any drawing
thereunder and such other information as the LC Issuer may reasonably require to
prepare, amend, renew or extend such Letter of Credit. Additionally, such
Borrower also shall furnish to the LC Issuer and the Administrative Agent such
other documents and information pertaining to such requested issuance,
amendment, renewal or extension of Letter of Credit as the LC Issuer or the
Administrative Agent may reasonably require.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the Letter
of Credit Expiration Date; provided that if the applicable Borrower so requests
in the applicable Letter of Credit Application, the LC Issuer shall agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”). Any such Auto-Extension Letter of Credit
must permit the LC Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. The applicable Borrower shall
not be required to make a specific request to the LC Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the LC Issuer to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that the LC Issuer
shall not permit any such extension if the LC Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of this Section 2.06 or otherwise).



--------------------------------------------------------------------------------



 



31

          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the LC Issuer or the Lenders, the LC Issuer hereby
grants to each Lender, and each Lender hereby acquires from the LC Issuer, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the LC Issuer, such Lender’s Pro Rata Percentage of each LC
Disbursement made by the LC Issuer and not reimbursed by the applicable Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default or reduction or termination
of the Commitments or any other occurrence, event or condition, whether or not
similar to any of the foregoing, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the LC Issuer shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, (i) on the Business
Day immediately following the day on which such Borrower receives notice of such
LC Disbursement, if such notice is received prior to or at 12:00 noon, New York
City time, on the day of receipt, or (ii) two Business Days after the day on
which such Borrower receives such notice, if such notice is received after 12:00
noon, New York City time, on the day of receipt; provided that the applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.04 that such payment be financed with a Base Rate
Borrowing in an equivalent amount and, to the extent so financed, the obligation
of such Borrower to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing. If the applicable Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Pro Rata Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Pro Rata Percentage of the payment then due from such Borrower, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations
of the Lenders), and the Administrative Agent shall promptly pay to the LC
Issuer the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the applicable Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the LC Issuer or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the LC Issuer, then to such Lenders and
the LC Issuer as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the LC Issuer for any LC Disbursement
(other



--------------------------------------------------------------------------------



 



32

than the funding of Base Rate Standby Loans as contemplated above) shall not
constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The obligation of the applicable Borrower to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
including the following:
     (i) any lack of validity or enforceability of any Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any person for whom
any such beneficiary or any such transferee may be acting), the LC Issuer or any
other person, whether in connection with this Agreement, the transactions
contemplated hereby or by any Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit;
     (iv) any payment by the LC Issuer under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under any
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
          (g) Role of LC Issuer. Each Lender and each Borrower agrees that, in
making any LC Disbursement, the LC Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the person
executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Affiliates, any



--------------------------------------------------------------------------------



 



33

partners, directors, officers, employees, agents and advisors of the foregoing
nor any correspondent, participant or assignee of the LC Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or wilful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude each Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the LC Issuer, the Administrative Agent, any of their
respective Affiliates, any partners, directors, officers, employees, agents and
advisors of the foregoing nor any correspondent, participant or assignee of the
LC Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.06(f); provided, however, that anything in
such clauses to the contrary notwithstanding, the applicable Borrower may have a
claim against the LC Issuer, and the LC Issuer may be liable to such Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the LC Issuer’s wilful misconduct or gross
negligence or the LC Issuer’s wilful failure to pay under any Letter of Credit
issued for its account after the presentation to it by the beneficiary of a
sight draft and any certificate strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the LC Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, and the LC Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
          (h) Disbursement Procedures. The LC Issuer shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The LC Issuer shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the LC Issuer has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve such Borrower of its obligation to
reimburse the LC Issuer and the Lenders with respect to any such LC Disbursement
at the time it is required to do so under paragraph (e) of this Section.
          (i) Interim Interest. If the LC Issuer shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date on which such LC
Disbursement is made to but excluding the date on which such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Base Rate Standby
Loans; provided that, if such Borrower fails to reimburse such LC Disbursement
(including with the proceeds of a Base Rate Borrowing) at the time required
under paragraph (e) of this Section, then Section 2.10



--------------------------------------------------------------------------------



 



34

shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the LC Issuer, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse the
LC Issuer shall be for the account of such Lender to the extent of such payment.
          (j) Replacement of the LC Issuer. The LC Issuer may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced LC Issuer and the successor LC Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the LC Issuer. At the time any
such replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced LC Issuer pursuant to Section 2.07(c).
From and after the effective date of any such replacement, (i) the successor LC
Issuer shall have all the rights and obligations of the LC Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “LC Issuer” shall be deemed to refer to such
successor or to any previous LC Issuer, or to such successor and all previous LC
Issuers, as the context shall require. After the replacement of an LC Issuer
hereunder, the replaced LC Issuer shall remain a party hereto and shall continue
to have all the rights and obligations of an LC Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
          (k) Cash Collateralization. If any Event of Default under clause
(b) or (c) of Article VI shall occur and be continuing, or if the Administrative
Agent, at the request of the Required Lenders, shall have accelerated the
maturity of the Loans pursuant to Article VI, then, on the Business Day that the
applicable Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
applicable Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to (i) the LC Exposure as of such date plus any accrued and
unpaid interest thereon minus (ii) any amount of the LC Exposure secured by
Collateral on deposit in any LC Security Account, but only to the extent the
aggregate Collateral Value of such Collateral is at least equal to such amount
of the LC Exposure; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (g) or
(h) of Article VI. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the applicable
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made in money market investments at the option and
sole discretion of the Administrative Agent and at the risk and expense of the
applicable Borrower, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the LC Issuer
for LC Disbursements for which it has not been reimbursed and, to the extent



--------------------------------------------------------------------------------



 



35

not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement. If the applicable Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three Business Days after all Events of Default have
been cured or waived.
          (l) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the LC Issuer and the applicable Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
          (m) Conflict with Letter of Credit Applications. Notwithstanding
anything else to the contrary in this Agreement, in the event of any conflict
between the terms and conditions hereof and the terms and conditions of any
Letter of Credit Application or other agreement submitted by the applicable
Borrower to, or entered into by the applicable Borrower with, the LC Issuer
related to any Letter of Credit, the terms and conditions hereof shall control.
No provision of any Letter of Credit Application shall have the effect of
imposing on the Company any obligations in respect of the reimbursement of LC
Disbursements in excess of those set forth in this Agreement.
          (n) Letter of Credit Issued for Subsidiaries. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit requested by it for the account of any Subsidiary under Section 2.06(a),
the Company will be fully responsible for the reimbursement of LC Disbursements,
the payment of interest thereon and the payment of LC Participation Fees and
other fees due under Section 2.07(c) to the same extent as if it were the sole
account party in respect of such Letter of Credit requested by it (the Company
hereby irrevocably waiving any defense that might otherwise be available to it
as a guarantor of the obligations of any Subsidiary that shall be a joint
account party in respect of any such Letter of Credit). The Company acknowledges
that the issuance of such Letters of Credit inures to the benefit of the
Company, and that the business of the Company derives substantial benefits from
the business of each such Subsidiary.
          (o) Secured Letters of Credit. The Company may from time to time
designate any Letter of Credit issued at its request for the account of a
Subsidiary (as contemplated by paragraph (a) of this Section) as a Secured
Letter of Credit by written notice to the Administrative Agent and the LC
Issuer; provided that at the time of or prior to such designation (A) the
Company shall have executed and delivered to the Administrative Agent the
Secured Letter of Credit Agreement and (B) the Company shall have caused the
applicable Subsidiary to (1) execute and deliver to the Administrative Agent a
Joinder Agreement under which it shall become a party to the Secured Letter of
Credit Agreement and (2) deliver, pursuant to the Secured Letter of



--------------------------------------------------------------------------------



 



36

Credit Agreement and for deposit in such LC Security Account as the
Administrative Agent shall specify, as security for the reimbursement of LC
Disbursements under such Secured Letter of Credit and the payment of accrued
interest thereon, Collateral with an aggregate Collateral Value at least equal
to 110% of the portion of the LC Exposure attributable to such Secured Letter of
Credit. If any drawing shall be made under a Secured Letter of Credit then,
unless the applicable Subsidiary (or the Company) shall have reimbursed such LC
Disbursement directly, the Administrative Agent shall liquidate Collateral
deposited by such Subsidiary in the applicable LC Security Account and apply the
proceeds thereof to reimburse the LC Issuer or the Lenders, as the case may be,
for such LC Disbursement and any interest accrued thereon; provided that the
Company shall remain fully obligated for any portion of any such LC Disbursement
for which the LC Issuer or the Lenders shall not be reimbursed through the
application of Collateral or proceeds thereof as provided herein, whether as a
result of any insufficiency of such Collateral, any defect in the rights of the
Administrative Agent with respect thereto or otherwise.
          SECTION 2.07. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee (the
“Facility Fee”), which shall accrue at the Applicable Percentage from time to
time in effect on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Original Closing Date
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Standby Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Standby Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Standby Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the Original Closing
Date, and on the date on which the Commitments shall have terminated and the
Lenders shall have no further Standby Credit Exposures. All Facility Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
          (b) For any day on which the sum of the Standby Credit Exposures and
the Competitive Loan Exposures shall be greater than 50% of the Total Commitment
(and for any day after the termination of all the Commitments on which Loans or
Letters of Credit shall be outstanding), the Borrowers shall pay to the
Administrative Agent for the account of each Lender a usage fee (the “Usage
Fee”) at the Applicable Percentage from time to time in effect on the aggregate
Dollar Equivalents of such Lender’s outstanding Loans and LC Exposure on such
day. Accrued and unpaid Usage Fees, if any, shall be payable on the last
Business Day of each March, June, September and December and on the date on
which the Commitments shall have terminated and the Lenders shall have no
Standby Credit Exposures or Competitive Loan Exposures. All Usage Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).



--------------------------------------------------------------------------------



 



37

          (c) Each Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a participation fee with respect to such Lender’s
participations in Letters of Credit issued at the request of such Borrower (the
“LC Participation Fee”), accruing at the Applicable Percentages applicable to
such Letters of Credit on the daily amounts of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to such Letters of Credit during the period from and including the
Original Effective Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the LC Issuer (A) a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrowers and the LC Issuer on the average daily amount of the LC Exposure
attributable to Letters of Credit issued at the request of such Borrower
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Original Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, and (B) the LC Issuer’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit issued at the request of such Borrower or processing of drawings
thereunder. LC Participation Fees and fronting fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing on the
first such date to occur after the Original Effective Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to the LC Issuer pursuant to this
paragraph shall be payable on demand. All LC Participation Fees and fronting
fees shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (d) The Company agrees to pay to the Administrative Agent, for its own
account, the administrative and other fees separately agreed to by the Company
and such Agent (the “Administrative Fees”).
          (e) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Administrative Fees shall be paid pursuant to
paragraph (d) above. Once paid, none of the Fees shall be refundable under any
circumstances.
          SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby agrees that the outstanding principal balance of each Standby Loan or
Local Currency Loan shall be payable on the Maturity Date (unless an earlier
date is specified in the Local Currency Addendum relating to such Local Currency
Loan) and that the outstanding principal balance of each Competitive Loan shall
be payable on the last day of the Interest Period applicable thereto. Each Loan
shall bear interest on the outstanding principal balance thereof as set forth in
Section 2.09.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness to such Lender resulting from
each Loan



--------------------------------------------------------------------------------



 



38

made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
          (c) The Administrative Agent shall (i) maintain accounts in which it
will record (A) the amount of each Loan made hereunder, the currency of each
Loan, the Borrower of each Loan, the Type of each Loan made and the Interest
Period applicable thereto; (B) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender
hereunder; and (C) the amount of any sum received by the Administrative Agent
hereunder from each Borrower and each Lender’s share thereof and (ii) provide a
summary to the Company in writing on a quarterly basis.
          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section 2.08 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.
          SECTION 2.09. Interest on Loans. (a) Subject to the provisions of
Section 2.10, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to (i) in the case of each Eurocurrency
Standby Loan, the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage from time to time in effect; (ii) in the case of
each Eurocurrency Competitive Loan, the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Margin offered by the Lender making such Loan
and accepted by the applicable Borrower pursuant to Section 2.03; and (iii) in
the case of each Eurocurrency Local Currency Loan, the LIBO Rate for the
Interest Period in effect for such Loan plus any spread specified in the
applicable Local Currency Addendum (or, if no such spread shall be specified,
the Applicable Percentage from time to time in effect).
          (b) Subject to the provisions of Section 2.10, the Loans comprising
each Base Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, for periods during which the Base Rate is determined by reference to the
Prime Rate and 360 days for other periods) at a rate per annum equal to the Base
Rate.
          (c) Subject to the provisions of Section 2.10, each Fixed Rate Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the applicable
Borrower pursuant to Section 2.03.
          (d) Subject to the provisions of Section 2.10, any Local Currency Loan
that is not a Eurocurrency Loan shall bear interest at the rate or rates per
annum set forth in the applicable Local Currency Addendum.



--------------------------------------------------------------------------------



 



39

          (e) Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan except as otherwise provided in this
Agreement or in an applicable Local Currency Addendum. The applicable LIBO Rate
or Base Rate for each Interest Period or day within an Interest Period, as the
case may be, shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.10. Default Interest. If a Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, whether by scheduled maturity, notice of prepayment, acceleration
or otherwise, such Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.09(b)) equal to the Base Rate plus 2% per annum (or, in the case of
Local Currency Loans, such other rate as may be specified in the applicable
Local Currency Addendum).
          SECTION 2.11. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing, the Administrative Agent shall
have commercially reasonably determined (i) that deposits in the currency and
principal amounts of the Eurocurrency Loans comprising such Borrowing are not
generally available in the London interbank market or (ii) that reasonable means
do not exist for ascertaining the LIBO Rate, the Administrative Agent shall, as
soon as practicable thereafter, give telecopy notice of such determination to
the applicable Borrower and the Lenders. In the event of any such determination
under clauses (i) or (ii) above, until the Administrative Agent shall have
advised the applicable Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (x) any request by a Borrower for a
Eurocurrency Competitive Loan pursuant to Section 2.03 shall be of no force and
effect and shall be denied by the Administrative Agent, (y) any request by a
Borrower for a Eurocurrency Standby Loan pursuant to Section 2.04(a) shall be
deemed to be a request for a Base Rate Borrowing and (z) any request for a
Eurocurrency Local Currency Loan pursuant to Section 2.04(b) and to a Local
Currency Addendum shall be deemed to be a request for a Local Currency Loan
bearing interest by reference to the rate specified in the applicable Local
Currency Addendum (provided that if the requested Eurocurrency Local Currency
Loan was to be made pursuant to a Local Currency Addendum in which no rate is
specified such request shall be of no force and effect and shall be denied by
the Administrative Agent). In the event the Required Lenders notify the
Administrative Agent that the rates at which Dollar deposits are being offered
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining Eurocurrency Loans in Dollars during such Interest Period, the
Administrative Agent shall notify the applicable Borrower of such notice and
until the Required Lenders shall have advised the Administrative Agent that the
circumstances giving rise to such notice no longer exist, any request by any
Borrower for a Eurocurrency Standby Loan shall be deemed a request for a Base
Rate Borrowing. Each determination by the Administrative Agent hereunder shall
be made in good faith and shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 



40

          SECTION 2.12. Termination and Reduction of Commitments. (a) The
Commitments shall be automatically terminated on the Maturity Date.
          (b) Upon at least three Business Days’ prior irrevocable telecopy
notice to the Administrative Agent, the Company may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Commitment; provided, however, that (i) each partial reduction of the
Total Commitment shall be in an integral multiple of $10,000,000 and in a
minimum principal amount of $50,000,000 and (ii) no such termination or
reduction shall be made (A) which would reduce the Total Commitment to an amount
less than the sum of the aggregate Standby Credit Exposures and the Competitive
Loan Exposures or (B) which would reduce any Lender’s Commitment to an amount
that is less than such Lender’s Standby Credit Exposure.
          (c) Each reduction in the Total Commitment hereunder shall be made
ratably among the Lenders in accordance with their respective Commitments. The
Borrowers shall pay to the Administrative Agent for the account of the Lenders,
on the date of each reduction or termination of the Total Commitment, the
Facility Fees on the amount of the Commitments terminated accrued through the
date of such termination or reduction.
          SECTION 2.13. Prepayment. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Standby Borrowing or Local Currency
Borrowing, as the case may be, in whole or in part, upon giving telecopy notice
(or telephone notice promptly confirmed by telecopy) to the Administrative
Agent: (i) before 10:00 a.m., New York City time, three Business Days prior to
prepayment, in the case of Eurocurrency Standby Loans; (ii) before 10:00 a.m.,
New York City time, one Business Day prior to prepayment, in the case of Base
Rate Standby Loans; and (iii) in the case of Local Currency Loans, by such time
as shall be specified in the applicable Local Currency Addendum; provided,
however, that each partial prepayment shall be in an amount which is (x) in the
case of any Standby Borrowing, an integral multiple of $10,000,000 and not less
than $50,000,000, and (ii) in the case of any Local Currency Borrowing, an
amount in which prepayments are permitted to be made under the applicable Local
Currency Addendum. No prepayment may be made in respect of any Competitive
Borrowing.
          (b) On the date of any termination or reduction of the Commitments
pursuant to Section 2.12, the Borrowers shall pay or prepay so much of the
Standby Borrowings as shall be necessary in order that the sum of the
Competitive Loan Exposures and Standby Credit Exposures will not exceed the
Total Commitment, after giving effect to such termination or reduction.
          (c) Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section 2.13 shall be subject to Section 2.16 but
otherwise without premium or



--------------------------------------------------------------------------------



 



41

penalty. All prepayments of Eurocurrency Standby Loans shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.
          SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if after the Original Closing
Date any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall result in the imposition, modification or applicability of any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender or the LC Issuer, or
shall result in the imposition on (i) any Lender or the LC Issuer or the London
interbank market of any other condition affecting this Agreement; (ii) such
Lender’s Commitment; or (iii) any Eurocurrency Loan or Fixed Rate Loan made by
such Lender or any Letter of Credit or participation therein, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurocurrency Loan or Fixed Rate Loan or to increase the cost to
such Lender or the LC Issuer of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the LC Issuer hereunder (whether of principal, interest or
otherwise) by an amount reasonably deemed by such Lender or the LC Issuer, as
the case may be, to be material, then such additional amount or amounts as will
compensate such Lender or the LC Issuer, as the case may be, for such additional
costs or reduction will be paid by the Borrowers to such Lender or the LC Issuer
upon demand. Notwithstanding the foregoing, no Lender shall be entitled to
request compensation under this paragraph with respect to any Competitive Loan
if the change giving rise to such request was applicable to such Lender at the
time of submission of the Competitive Bid pursuant to which such Competitive
Loan was made.
          (b) If any Lender or the LC Issuer shall have determined that the
adoption of any law, rule, regulation or guideline arising out of the July 1988
report of the Basle Committee on Banking Regulations and Supervisory Practices
entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the Original Closing Date of any other law,
rule, regulation or guideline regarding capital adequacy, or any change in any
of the foregoing or in the interpretation or administration of any of the
foregoing by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or any lending office of such Lender) or the LC Issuer or the holding
company of such Lender or the LC Issuer with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on (i) the capital of such Lender, the LC Issuer or the holding
company of such Lender or the LC Issuer, as the case may be, as a consequence of
this Agreement; (ii) such Lender’s Commitment; or (iii) the Loans made by or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by the LC Issuer, pursuant hereto to a level below that which such
Lender, the LC Issuer or the holding company of such Lender or the LC Issuer, as
the case may be, could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or the LC Issuer’s policies and the
policies of the holding company of such Lender or the LC Issuer with respect to
capital



--------------------------------------------------------------------------------



 



42

adequacy) by an amount reasonably deemed by such Lender or the LC Issuer, as the
case may be, to be material, then from time to time such additional amount or
amounts as will compensate such Lender or the LC Issuer or the holding company
of such Lender or the LC Issuer for such reduction will be paid by the Borrowers
to such Lender or the LC Issuer, as the case may be.
          (c) A certificate of any Lender or the LC Issuer setting forth such
amount or amounts as shall be necessary to compensate such Lender or the LC
Issuer or its holding company, as applicable, as specified in paragraph (a) or
(b) above, as the case may be, shall be delivered to the Company and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the LC
Issuer, as the case may be, the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.
          (d) Failure on the part of any Lender or the LC Issuer to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s or the LC Issuer’s right to demand
compensation with respect to such period or any other period; provided, however,
that neither any Lender nor the LC Issuer shall be entitled to compensation
under this Section 2.14 for any costs incurred or reductions suffered with
respect to any date unless it shall have notified the Company that it will
demand compensation for such costs or reductions under paragraph (c) above not
more than 90 days after the later of (i) such date and (ii) the date on which it
shall have become aware of such costs or reductions. The protection of this
Section shall be available to each Lender and the LC Issuer regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, guideline or other change or condition which shall have occurred or
been imposed.
          SECTION 2.15. Change in Legality. (a) Notwithstanding any other
provision herein, if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
or any of its Affiliates which shall be party to a Local Currency Addendum to
make or maintain any Eurocurrency Loan or Local Currency Loan or to give effect
to its obligations as contemplated hereby with respect to any Eurocurrency Loan
or Local Currency Loan, or shall limit the convertibility into Dollars of any
Local Currency (or make such conversion commercially impracticable), then, by
written notice to the Company and to the Administrative Agent, such Lender may:
     (i) declare that Eurocurrency Loans or Loans in any affected Local Currency
will not thereafter be made by such Lender hereunder, whereupon such Lender
shall not submit a Competitive Bid in response to a request for a Eurocurrency
Competitive Loan, any request for a Eurocurrency Standby Loan shall, as to such
Lender only, be deemed a request for a Base Rate Loan, and any request for a
Local Currency Borrowing in such Local Currency shall be disregarded, unless
such declaration shall be subsequently withdrawn; and

 



--------------------------------------------------------------------------------



 



43

     (ii) require that all outstanding Eurocurrency Loans in Dollars made by it
be converted to Base Rate Loans and that all outstanding Local Currency Loans
made by it in the affected Local Currency be promptly prepaid, in which event
all such Eurocurrency Loans in Dollars shall be automatically converted to Base
Rate Loans as of the effective date of such notice as provided in paragraph
(b) below and all such Local Currency Loans shall be promptly prepaid.
In the event any Lender shall exercise its rights under subparagraph (i) or
(ii) above with respect to Eurocurrency Loans in Dollars, all payments and
prepayments of principal which would otherwise have been applied to repay the
Eurocurrency Loans that would have been made by such Lender or the converted
Eurocurrency Loans, of such Lender shall instead be applied to repay the Base
Rate Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurocurrency Loans.
          (b) For purposes of this Section 2.15, a notice by any Lender shall be
effective as to each Eurocurrency Loan or Local Currency Loan, if lawful, on the
last day of the Interest Period currently applicable to such Eurocurrency Loan
or Local Currency Loan; in all other cases such notice shall be effective on the
date of receipt.
          SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender
against any out-of-pocket loss or expense which such Lender sustains or incurs
as a consequence of (a) any failure to borrow or to refinance, convert or
continue any Loan hereunder after irrevocable notice of such borrowing,
refinancing, conversion or continuation has been given pursuant to Section 2.03,
2.04 or 2.05 or pursuant to any Local Currency Addendum; (b) any payment,
prepayment or conversion, or assignment required under Section 2.21, of a
Eurocurrency Loan required by any other provision of this Agreement or otherwise
made or deemed made on a date other than the last day of the Interest Period, if
any, applicable thereto; (c) any default in payment or prepayment of the
principal amount of any Loan or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, whether by scheduled
maturity, acceleration, irrevocable notice of prepayment or otherwise); or
(d) the occurrence of any Event of Default, including, in each such case, any
loss or reasonable expense sustained or incurred or to be sustained or incurred
in liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurocurrency Loan or Local Currency
Loan. Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, refinanced or not borrowed
(assumed to be the LIBO Rate applicable thereto) for the period from the date of
such payment, prepayment, refinancing or failure to borrow or refinance to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow or refinance the Interest Period for such Loan which would have commenced
on the date of such failure) over (ii) the amount of interest (as reasonably
determined by such Lender) that would be realized by such Lender in reemploying
the funds so paid, prepaid or not borrowed or refinanced for such period or
Interest Period, as the case may be. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section shall be delivered to such Borrower and shall be conclusive absent
manifest error.



--------------------------------------------------------------------------------



 



44

          SECTION 2.17. Pro Rata Treatment. Except as required under
Sections 2.15 and 2.21, (a) each payment or prepayment of principal of any
Standby Borrowing, each refinancing or conversion of any Standby Borrowing with
a Standby Borrowing of any Type and each payment of interest on the Standby
Loans comprising any Standby Borrowing shall be allocated pro rata among the
Lenders in accordance with the respective principal amounts of the Loans made by
them as part of such Borrowing, (b) each payment to reimburse Lenders’
participations in LC Disbursements shall be allocated pro rata among the Lenders
in accordance with the respective amounts of their participations in such LC
Disbursements, (c) each payment of the Facility Fees and each reduction of the
Commitments shall be allocated pro rata among the Lenders in accordance with
their respective Commitments, (d) each payment of the LC Participation Fees
shall be allocated pro rata among the Lenders in accordance with their
respective LC Exposures pursuant to the terms of Section 2.07(c), and (e) each
payment of the Usage Fees shall be allocated pro rata among the Lenders in
accordance with the amounts of their respective Loans and LC Exposures. Each
payment of principal of any Competitive Borrowing shall be allocated pro rata
among the Lenders participating in such Borrowing in accordance with the
respective principal amounts of their outstanding Competitive Loans comprising
such Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. Each Lender agrees that
in computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.
          SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Standby Loan or Loans or participations in LC
Disbursements as a result of which the unpaid principal portion of its Standby
Loans or participations in LC Disbursements shall be proportionately less than
the unpaid principal portion of the Standby Loans or participations in LC
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Standby Loans or
participations in LC Disbursements of such other Lender, so that the aggregate
unpaid principal amount of the Standby Loans and participations in LC
Disbursements held by each Lender, after giving effect to all such purchases,
shall be in the same proportion to the aggregate unpaid principal amount of all
Standby Loans and participations in LC Disbursements then outstanding as the
principal amount of its Standby Loans and participations in LC Disbursements
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Standby Loans and participations in LC
Disbursements outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the



--------------------------------------------------------------------------------



 



45

payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. Any Lender
holding a participation deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing to such Lender by reason thereof as fully as if such Lender had
made a Standby Loan, or acquired participation in a LC Disbursement, in the
amount of such participation.
          SECTION 2.19. Payments. (a) The Borrowers shall make each payment
(including principal of or interest on any Borrowing and any Fees or other
amounts) hereunder from an account in the United States not later than 12:00
noon, local time at the place of payment, on the date when due, without setoff
or counterclaim, in immediately available funds to the Administrative Agent at
its offices at 2001 Clayton Road, 2nd Floor, Concord, California 94521 (or, in
the case of Local Currency Loans, such other time and place as shall be
specified in the applicable Local Currency Addendum), except payments to be made
directly to the LC Issuer as expressly provided herein and payments pursuant to
Sections 2.14, 2.16, 2.20 and 9.05 shall be made directly to the persons
entitled thereto. Each such payment (other than principal of and interest on
Local Currency Loans which shall be made in the Local Currency of such Local
Currency Loan) shall be made in Dollars.
          (b) Except as otherwise set forth herein with respect to Eurocurrency
Loans, whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.
          SECTION 2.20. Taxes. (a) Any and all payments to the Lenders, the LC
Issuer and the Administrative Agent hereunder shall be made, in accordance with
Section 2.19, free and clear of and without deduction for any and all current or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) income taxes imposed on the
income of the Administrative Agent, the LC Issuer or any Lender (or any
transferee or assignee thereof, including a participation holder (any such
entity a “Transferee”)) and (ii) franchise taxes imposed on the income, assets
or net worth of the Administrative Agent, the LC Issuer or any Lender (or
Transferee), in each case by the jurisdiction under the laws of which the
Administrative Agent, the LC Issuer or such Lender (or Transferee) is organized
or doing business (other than as a result of entering into this Agreement,
performing any obligations hereunder, receiving any payments hereunder or
enforcing any rights hereunder), or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If any Borrower shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender (or any Transferee), the LC Issuer or the Administrative Agent,
(i) the sum payable shall be increased by the amount (an “additional amount”)
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20) such Lender



--------------------------------------------------------------------------------



 



46

(or Transferee), the LC Issuer or the Administrative Agent (as the case may be)
shall receive an amount equal to the sum it would have received had no such
deductions been made; (ii) such Borrower shall make such deductions; and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrowers shall pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”).
          (c) The Borrowers shall indemnify each Lender (or Transferee), the LC
Issuer and the Administrative Agent for the full amount of Taxes and Other Taxes
paid by such Lender (or Transferee), the LC Issuer or the Administrative Agent,
as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorneys’ fees and expenses)) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared by a Lender (or Transferee),
the LC Issuer or the Administrative Agent (on its own behalf or on behalf of a
Lender or the LC Issuer), absent manifest error, shall be final, conclusive and
binding for all purposes. Such indemnification shall be made within 30 days
after the date any Lender (or Transferee), the LC Issuer or the Administrative
Agent, as the case may be, makes written demand therefor, which written demand
shall be made within 60 days of the date such Lender (or Transferee), the LC
Issuer or the Administrative Agent receives written demand for payment of such
Taxes or Other Taxes from the relevant Governmental Authority.
          (d) If a Lender (or Transferee), the LC Issuer or the Administrative
Agent shall become aware that it is entitled to claim a refund from a
Governmental Authority in respect of Taxes or Other Taxes as to which it has
been indemnified by the Borrowers, or with respect to which the Borrowers have
paid additional amounts, pursuant to this Section 2.20, it shall promptly notify
the Borrowers of the availability of such refund claim and shall, within 30 days
after receipt of a request by the Borrowers, make a claim to such Governmental
Authority for such refund at the Borrowers’ expense. If a Lender (or
Transferee), the LC Issuer or the Administrative Agent receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section 2.20, it shall within 30 days from
the date of such receipt pay over such refund to the Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 2.20 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender (or Transferee),
the LC Issuer or the Administrative Agent and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrowers, upon the request of such Lender
(or Transferee), the LC Issuer or the Administrative Agent, agree to repay the
amount paid over to the



--------------------------------------------------------------------------------



 



47

Borrowers (plus penalties, interest or other charges) to such Lender (or
Transferee), the LC Issuer or the Administrative Agent in the event such Lender
(or Transferee), the LC Issuer or the Administrative Agent is required to repay
such refund to such Governmental Authority.
          (e) As soon as practicable after the date of any payment of Taxes or
Other Taxes by the Borrowers to the relevant Governmental Authority, the
Borrowers will deliver to the Administrative Agent, at its address referred to
in Section 9.01, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.
          (f) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.20 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
          (g) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Lender”) shall deliver to the Company and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN, a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10 percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Company and is not a controlled foreign corporation related to the Company
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. Federal withholding tax on payments by the Borrowers under
this Agreement. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.
Notwithstanding any other provision of this Section 2.20(g), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.20(g) that
such Non-U.S. Lender is not legally able to deliver.
          (h) The Borrowers shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
United States Federal withholding tax pursuant to paragraph (a) or (c) above to
the extent that (i) the obligation to withhold amounts with respect to United
States Federal withholding tax existed on the date such Non-U.S. Lender became a
party to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending



--------------------------------------------------------------------------------



 



48

Office, the date such Non-U.S. Lender designated such New Lending Office with
respect to a Loan; provided, however, that this clause (i) shall not apply to
any Transferee or New Lending Office that becomes a Transferee or New Lending
Office as a result of an assignment, participation, transfer or designation made
at the request of the Company; and provided further, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any Transferee, or Lender (or Transferee) through a New Lending Office, would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Non-U.S. Lender to comply with the provisions of paragraph
(g) above.
          (i) Any Lender (or Transferee) claiming any indemnity payment or
additional amounts payable pursuant to this Section 2.20 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the determination of such Lender (or Transferee), be otherwise
disadvantageous to such Lender (or Transferee).
          (j) Nothing contained in this Section 2.20 shall require any Lender
(or Transferee), the LC Issuer or the Administrative Agent to make available any
of its tax returns (or any other information that it deems to be confidential or
proprietary).
          SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under
Certain Circumstances. (a) Any Lender (or Transferee) claiming any additional
amounts payable pursuant to Section 2.14 or Section 2.20 or exercising its
rights under Section 2.15 shall use reasonable efforts (consistent with legal
and regulatory restrictions) to file any certificate or document requested by
the Company or to change the jurisdiction of its applicable lending office if
the making of such a filing or change would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue or avoid the
circumstances giving rise to such exercise and would not, in the determination
of such Lender (or Transferee), be otherwise disadvantageous to such Lender (or
Transferee).
          (b) In the event that (i) any Lender shall have delivered a notice or
certificate pursuant to Section 2.14 or 2.15, (ii) the Company shall be required
to make additional payments to any Lender under Section 2.20 or (iii) any Lender
shall have defaulted on its obligations to fund under Section 2.06, failed to
fund or pay any amount required to be funded or paid by it under this Agreement
or been deemed insolvent or become the subject of a bankruptcy of insolvency
proceeding, the Company (in the case of clauses (i) and (ii)) and the Company or
the LC Issuer (in the case of clause (iii)) shall have the right, upon notice to
such Lender and the Administrative Agent, to require such



--------------------------------------------------------------------------------



 



49

Lender to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 9.04) all interests, rights and
obligations contained hereunder to another financial institution which shall
assume such obligations; provided that (i) no such assignment shall conflict
with any law, rule or regulation or order of any Governmental Authority and
(ii) the assignee or the Borrowers, as the case may be, shall pay to the
affected Lender in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Loans made,
and participations in LC Disbursements acquired, by it hereunder and all other
amounts accrued for its account or owed to it hereunder.
          SECTION 2.22. Terms of Local Currency Facilities. (a) The Company may
in its discretion from time to time elect to borrow, or elect that one or more
Borrowing Subsidiaries may borrow, Local Currency Loans on a revolving basis
from any one or more Local Currency Lenders, with the consent of each such Local
Currency Lender in its sole discretion, by delivering a Local Currency Addendum
to the Administrative Agent and the applicable Local Currency Lenders (through
the Administrative Agent), executed by the Company, each such Borrowing
Subsidiary and each such Local Currency Lender; provided, however, that on the
effective date of such election, and after giving effect thereto, (i) an
Exchange Rate with respect to each Local Currency covered by such Local Currency
Addendum shall be determinable by reference to the Reuters currency pages (or
comparable publicly available screen); (ii) no Default or Event of Default shall
have occurred and be continuing; and (iii) the aggregate amount of all Local
Currency Facility Maximum Borrowing Amounts under all Local Currency Addenda at
the time in effect shall not exceed $350,000,000. Each Borrower and, by agreeing
to any Local Currency Addendum, each relevant Local Currency Lender,
acknowledges and agrees that each reference in this Agreement to any Lender
shall, to the extent applicable, be deemed to be a reference to such Local
Currency Lender, subject to the second sentence of the definition of such term.
          (b) Each Local Currency Addendum shall set forth (i) the maximum
amount (expressed in Dollars and without duplication) available to be borrowed
from all Local Currency Lenders under such Local Currency Addendum (as the same
may be reduced from time to time pursuant to Section 2.23(c) or (d), a “Local
Currency Facility Maximum Borrowing Amount”) and (ii) with respect to each Local
Currency Lender party to such Local Currency Addendum, the maximum amount
(expressed in Dollars and without duplication) available to be borrowed from
such Local Currency Lender thereunder (as the same may be reduced from time to
time pursuant to Section 2.23(c) or (d), a “Local Currency Lender Maximum
Borrowing Amount”). In no event shall the aggregate of all Local Currency Lender
Maximum Borrowing Amounts in respect of any Local Currency Lender at any time
exceed such Lender’s Commitment. Except as provided in Section 2.22(c), the
making of Local Currency Loans by a Local Currency Lender under a Local Currency
Addendum shall under no circumstances reduce the amount available to be borrowed
from such Lender under any other Local Currency Addendum to which such Lender is
a party.
          (c) Except as otherwise required by applicable law, in no event shall
the Local Currency Lenders have the right to accelerate the Local Currency Loans



--------------------------------------------------------------------------------



 



50

outstanding under any Local Currency Addendum, or to terminate their commitments
(if any) thereunder to make Local Currency Loans prior to the stated termination
date in respect thereof, except that such Local Currency Lenders shall, in each
case, have such rights upon an acceleration of the Loans and a termination of
the Commitments pursuant to Article VI, respectively. No Local Currency Loan may
be made if (i) an Exchange Rate with respect to such Local Currency cannot be
determined; (ii) a Default or an Event of Default shall have occurred and be
continuing or would result therefrom; or (iii) after giving effect thereto,
(A) the Standby Credit Exposure of any Lender (and the Affiliates of such Lender
that are Local Currency Lenders) then outstanding would exceed such Lender’s
Commitment, (B) the Dollar Equivalent of the aggregate principal amount of
outstanding Local Currency Loans denominated in a specified Local Currency would
exceed the applicable Local Currency Facility Maximum Borrowing Amount, or
(C) the sum of the aggregate Standby Credit Exposures and the aggregate
Competitive Loan Exposures would exceed the Total Commitment.
          (d) The applicable Borrower and the applicable Local Currency Lenders,
or, if so specified in the relevant Local Currency Addendum, an agent acting on
their behalf, shall furnish to the Administrative Agent, promptly following the
making, payment or prepayment of each Local Currency Loan, and at any other time
at the request of the Administrative Agent, a statement setting forth the
outstanding Local Currency Loans made under such Local Currency Addendum.
          (e) The applicable Borrower shall furnish to the Administrative Agent
copies of any amendment, supplement or other modification to the terms of any
Local Currency Addendum promptly after the effectiveness thereof.
          (f) The Company may terminate any Local Currency Addendum, if there
are not any Loans outstanding thereunder, in its sole discretion (or, if there
are Loans outstanding thereunder, with the consent of each Local Currency Lender
party thereto), by written notice to the Administrative Agent, which notice
shall be executed by each relevant Borrower and, if their consent is required,
each such Local Currency Lender. Once notice of such termination is received by
the Administrative Agent, such Local Currency Addendum and the loans and other
obligations outstanding thereunder shall immediately cease to be subject to the
terms of this Agreement.
          SECTION 2.23. Currency Fluctuations, etc. (a) Not later than 1:00
p.m., New York City time, on each Calculation Date, the Administrative Agent
shall (i) determine the Exchange Rate as of such Calculation Date with respect
to each Local Currency covered by a Local Currency Addendum and (ii) give notice
thereof to the Lenders, each relevant Borrower and the Company. The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”) and shall remain
effective until the next succeeding Reset Date.
          (b) Not later than 5:00 p.m., New York City time, on each Reset Date
and each Borrowing Date, the Administrative Agent shall (i) determine the Dollar
Equivalent of the Local Currency Loans then outstanding (after giving effect to
any Local Currency



--------------------------------------------------------------------------------



 



51

Loans to be made or repaid on such date) and (ii) notify the Lenders, the
relevant Borrowers and the Company of the results of such determination.
          (c) If, on any Reset Date or any Borrowing Date (after giving effect
to (i) any Loans to be made or repaid on such date and (ii) any amendment,
supplement or other modification to any Local Currency Addendum effective on
such date of which the Administrative Agent has received notice), the aggregate
outstanding Dollar Standby Extensions of Credit of any Lender exceeds the Dollar
Standby Credit Overage of such Lender (the amount of such excess being called
the “Dollar Standby Credit Excess”), then such Lender’s Local Currency Lender
Maximum Borrowing Amount under each Local Currency Addendum to which such Lender
is a party shall be reduced on such date by an amount equal to the product of
such Dollar Standby Credit Excess times a fraction the numerator of which shall
equal the Local Currency Lender Maximum Borrowing Amount under such Local
Currency Addendum and the denominator of which shall equal the aggregate of the
Local Currency Lender Maximum Borrowing Amounts of such Lender. After giving
effect to any such reduction in Local Currency Lender Maximum Borrowing Amounts,
the Local Currency Facility Maximum Borrowing Amount with respect to each Local
Currency Addendum shall in turn be reduced to an amount equal to the aggregate
of the Local Currency Lender Maximum Borrowing Amounts of all Lenders party to
such Local Currency Addendum. Reductions in Local Currency Facility Maximum
Borrowing Amounts and Local Currency Lender Maximum Borrowing Amounts pursuant
to this Section 2.23(c) shall be effective until the amount thereof shall be
recalculated by the Administrative Agent on the next succeeding Reset Date or
Borrowing Date, and shall not be deemed to reduce the stated amount of any
commitment of any Local Currency Lender in respect of any Local Currency
Addendum.
          (d) If, on any Reset Date or Borrowing Date (after giving effect to
(i) any Loans to be made or repaid on such date, (ii) any amendment, supplement
or other modification to any Local Currency Addendum effective on such date of
which the Administrative Agent has received notice and (iii) any reduction in
the Local Currency Facility Maximum Borrowing Amounts pursuant to
Section 2.23(c) effective on such date), the sum of (A) the aggregate
outstanding Dollar Standby Extensions of Credit of all the Lenders and (B) the
aggregate Competitive Loan Exposures exceed the Dollar Facility Overage (the
amount of such excess being called the “Dollar Facility Excess”), then the Local
Currency Facility Maximum Borrowing Amount under each Local Currency Addendum
shall be reduced on such date by an amount equal to the product of such Dollar
Facility Excess times a fraction the numerator of which shall equal the Local
Currency Facility Maximum Borrowing Amount under such Local Currency Addendum
and the denominator of which shall equal the aggregate of the Local Currency
Facility Maximum Borrowing Amounts with respect to all Local Currency Addenda.
Each such reduction in the Local Currency Facility Maximum Borrowing Amount
under a Local Currency Addendum shall in turn reduce the respective Local
Currency Lender Maximum Borrowing Amounts of each Local Currency Lender party to
such Local Currency Addendum, pro rata on the basis of the respective Local
Currency Lender Maximum Borrowing Amounts of such Local Currency Lenders
immediately prior to such reduction. Reductions in Local Currency Facility
Maximum Borrowing Amounts and Local Currency Lender Maximum Borrowing Amounts
pursuant to this



--------------------------------------------------------------------------------



 



52

Section 2.23(d) shall be effective until the amount thereof shall be
recalculated by the Administrative Agent on the next succeeding Reset Date or
Borrowing Date, and shall not be deemed to reduce the stated amount of any
commitment of any Local Currency Lender in respect of any Local Currency
Addendum.
          (e) If, on any Reset Date, the Dollar Equivalent of the Local Currency
Loans outstanding under a Local Currency Addendum exceeds 105% of the Local
Currency Facility Maximum Borrowing Amount with respect thereto (after giving
effect to any reductions therein effected pursuant to Section 2.23(c) or (d) on
such date), then the relevant Borrowers shall, within three Business Days after
notice thereof from the Administrative Agent, (i) increase the Local Currency
Facility Maximum Borrowing Amount with respect to such Local Currency Facility
in accordance with Section 2.22(e) and/or (ii) prepay Local Currency Loans, in
either case in an aggregate amount such that, after giving effect thereto,
(x) the Dollar Equivalent of all such Local Currency Loans shall be equal to or
less than such Local Currency Facility Maximum Borrowing Amount and (y) the
Dollar Equivalent of the Local Currency Loans of each relevant Local Currency
Lender shall be equal to or less than such Local Currency Lender’s Local
Currency Lender Maximum Borrowing Amount with respect to such Local Currency
Addendum.
          (f) If, on any Reset Date, the Standby Credit Exposure of any Lender
exceeds 105% of such Lender’s Commitment, then, within three Business Days after
notice thereof from the Administrative Agent, the relevant Borrowers shall
prepay the Loans in accordance with this Agreement, in an aggregate amount such
that, after giving effect thereto, the Standby Credit Exposure of such Lender
shall be equal to or less than such Lender’s Standby Credit Commitment.
          (g) The Administrative Agent shall promptly notify the relevant
Lenders of the amount of any reductions in Local Currency Facility Maximum
Borrowing Amounts or Local Currency Lender Maximum Borrowing Amounts required
pursuant to this Section 2.23.
          SECTION 2.24. Increase in Total Commitment. (a) The Company may from
time to time, by written notice to the Administrative Agent (which shall deliver
a copy thereof to each Lender), request that the Total Commitment be increased
by an amount not to exceed the Incremental Facility Amount at such time. Such
notice shall set forth the amount of the requested increase in the Total
Commitment (which shall be an integral multiple of $10,000,000) and the date on
which such increase is requested to become effective (which shall not be less
than 10 Business Days or more than 60 days after the date of such notice), and
shall offer to each Lender the opportunity to increase its Commitment by its Pro
Rata Percentage of the proposed increased amount. Each Lender shall, by notice
to the Company and the Administrative Agent given not more than 10 days after
the date on which the Administrative Agent shall have delivered the Company’s
notice, either agree to increase its Commitment by all or a portion of the
offered amount (each Lender so agreeing being an “Increasing Lender”) or decline
to increase its Commitment (and any Lender that does not deliver such notice
within such period of 10 days shall be deemed to have declined to increase its
Commitment) (each



--------------------------------------------------------------------------------



 



53

Lender so declining or being deemed to have declined being a “Non-Increasing
Lender”). In the event that, on the 10th day after the Administrative Agent
shall have delivered the Company’s notice, the Lenders shall have agreed
pursuant to the preceding sentence to increase their Commitments by an aggregate
amount less than the increase in the Total Commitment requested by the Company,
the Company may arrange for one or more banks or other financial institutions
(any such bank or other financial institution referred to in this clause
(a) being called an “Augmenting Lender”), which may include any Lender, to
extend Commitments or increase their existing Commitments in an aggregate amount
equal to the unsubscribed amount; provided that each Augmenting Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Company and each Augmenting Lender shall execute
all such documentation as the Administrative Agent shall specify to evidence its
Commitment and/or its status as a Lender hereunder. Any increase in the Total
Commitment may be made in an amount which is less than the increase requested by
the Company if the Company is unable to arrange for, or chooses not to arrange
for, Augmenting Lenders.
          (b) On the effective date (the “Increase Effective Date”) of any
increase in the Total Commitment pursuant to this Section 2.24 (the “Commitment
Increase”), (i) the aggregate principal amount of the Standby Loans outstanding
(the “Initial Loans”) immediately prior to giving effect to the Commitment
Increase on the Increase Effective Date shall be deemed to be paid; (ii) each
Increasing Lender and each Augmenting Lender that shall have been a Lender prior
to the Commitment Increase shall pay to the Administrative Agent in same day
funds an amount equal to the difference between (A) the product of (1) such
Lender’s Pro Rata Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of the Subsequent Borrowings (as
hereinafter defined) and (B) the product of (1) such Lender’s Pro Rata
Percentage (calculated without giving effect to the Commitment Increase)
multiplied by (2) the amount of the Initial Loans; (iii) each Augmenting Lender
that shall not have been a Lender prior to the Commitment Increase shall pay to
the Administrative Agent in same day funds an amount equal to the product of
(1) such Augmenting Lender’s Pro Rata Percentage (calculated after giving effect
to the Commitment Increase) multiplied by (2) the amount of the Subsequent
Borrowings; (iv) after the Administrative Agent receives the funds specified in
clauses (ii) and (iii) above, the Administrative Agent shall pay to each
Non-Increasing Lender the portion of such funds that is equal to the difference
between (A) the product of (1) such Non-Increasing Lender’s Pro Rata Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(2) the amount of the Initial Loans, and (B) the product of (1) such
Non-Increasing Lender’s Pro Rata Percentage (calculated after giving effect to
the Commitment Increase) multiplied by (2) the amount of the Subsequent
Borrowings; (v) after the effectiveness of the Commitment Increase, the Company
shall be deemed to have made new Borrowings (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the Types and for the Interest Periods specified in a
borrowing request delivered in accordance with Section 2.04; (vi) each
Non-Increasing Lender, each Increasing Lender and each Augmenting Lender shall
be deemed to hold its Pro Rata Percentage of each Subsequent Borrowing (each
calculated after giving effect to the Commitment Increase); and (vii) the
Company shall pay each Increasing Lender and each Non-Increasing Lender any and
all accrued but unpaid



--------------------------------------------------------------------------------



 



54

interest on the Initial Loans. The deemed payments made pursuant to clause
(i) above in respect of each Eurocurrency Loan shall be subject to
indemnification by the Company pursuant to the provisions of Section 2.16 if the
Increase Effective Date occurs other than on the last day of the Interest Period
relating thereto.
          (c) Notwithstanding the foregoing, no increase in the Total Commitment
(or in the Commitment of any Lender) or addition of a new Lender shall become
effective under this Section 2.24 unless, (i) on the Increase Effective Date,
the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Company;
(ii) no reduction of the Total Commitment shall have occurred prior to the
Increase Effective Date; and (iii) the Administrative Agent shall have received
(with sufficient copies for each of the Lenders) documents consistent with those
delivered on the Original Effective Date under clauses (a) and (b) of Section
4.02 as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase.
ARTICLE III
Representations and Warranties
          Each Borrower represents and warrants to each of the Lenders that:
          SECTION 3.01. Organization; Powers. Each Borrower and each of the
Restricted Subsidiaries (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization;
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted; (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not result in a Material
Adverse Effect; and (d) in the case of each Borrower, has the corporate power
and authority to execute, deliver and perform its obligations under the Loan
Documents and to borrow hereunder and thereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by the Borrowers of this Agreement and any promissory notes issued pursuant to
Section 9.04(i) and each Local Currency Addendum (and by the Borrowing
Subsidiaries of each Borrowing Subsidiary Agreement) and the Borrowings and the
issuances of Letters of Credit hereunder (collectively, the “Transactions”)
(a) have been duly authorized by all requisite corporate action and (b) will not
(i) violate (A) any provision of any law, statute, rule or regulation (including
the Margin Regulations) or of the certificate of incorporation or other
constitutive documents or by-laws of the Borrowers; (B) any order of any
Governmental Authority; or (C) any provision of any indenture, agreement or
other instrument to which any Borrower is a party or by which it or any of its
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument, or (iii) result in the creation
or imposition of any lien upon any property or assets of any Borrower.



--------------------------------------------------------------------------------



 



55

          SECTION 3.03. Enforceability. This Agreement and each Loan Document to
which a Borrower is a party constitutes a legal, valid and binding obligation of
each such Borrower, enforceable in accordance with its terms.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or other action by any Governmental Authority,
other than those which have been taken, given or made, as the case may be, is or
will be required with respect to any Borrower in connection with the
Transactions.
          SECTION 3.05. Financial Statements. (a) The Company has heretofore
furnished to the Administrative Agent and the Lenders copies of its consolidated
balance sheet and statements of income, cash flow and stockholders’ equity as of
and for the year ended December 31, 2005 and the nine months ended September 30,
2006. Such financial statements present fairly, in all material respects, the
consolidated financial condition and the results of operations of the Company
and the Subsidiaries as of such dates and for such periods in accordance with
GAAP or SAP, as applicable.
          (b) As of the Restatement Effective Date, there has been no material
adverse change in the consolidated financial condition of the Company and the
Subsidiaries taken as a whole from the financial condition reported in the
financial statements referenced in paragraph (a) of this Section 3.05.
          SECTION 3.06. Litigation; Compliance with Laws. (a) Except as
disclosed on Schedule 3.06 or in the Company’s public filings with the SEC prior
to the date hereof, there are no actions, proceedings or investigations filed or
(to the knowledge of the Borrowers) threatened against any Borrower or any
Subsidiary in any court or before any Governmental Authority or arbitration
board or tribunal which question the validity or legality of this Agreement, the
Transactions or any action taken or to be taken pursuant to this Agreement and
no order or judgment has been issued or entered restraining or enjoining any
Borrower or any Subsidiary from the execution, delivery or performance of this
Agreement nor is there any other action, proceeding or investigation filed or
(to the knowledge of any Borrower or any Subsidiary) threatened against any
Borrower or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal which would be reasonably likely to result in a
Material Adverse Effect or materially restrict the ability of any Borrower to
comply with its obligations under the Loan Documents.
          (b) Neither any Borrower nor any Subsidiary is in violation of any
law, rule or regulation (including any law, rule or regulation relating to the
protection of the environment or to employee health or safety), or in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would be reasonably likely to result
in a Material Adverse Effect.
          (c) No exchange control law or regulation materially restricts any
Borrower from complying with its obligations in respect of any Loan or otherwise
under this Agreement or any Local Currency Addendum.



--------------------------------------------------------------------------------



 



56

          SECTION 3.07. Federal Reserve Regulations. (a) Neither any Borrower
nor any Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to refund indebtedness originally incurred for such
purpose, or for any other purpose which entails a violation of, or which is
inconsistent with, the provisions of the Margin Regulations.
          SECTION 3.08. Investment Company Act. No Borrower is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 (the “1940 Act”). While certain subsidiaries of Hartford Life
Insurance Company are “investment companies” as defined in the 1940 Act, the
transactions contemplated by this Agreement will not violate or require any
approval under such Act or any regulations promulgated pursuant thereto.
          SECTION 3.09. Use of Proceeds. All proceeds of the Loans and the
Letters of Credit shall be used for the purposes referred to in the recitals to
this Agreement.
          SECTION 3.10. Full Disclosure; No Material Misstatements . No report,
financial statement, other written information or other information transmitted
orally during a formal presentation, furnished by or on behalf of any Borrower
to the Administrative Agent or any Lender pursuant to this Agreement or in
connection with the arrangement, syndication and closing of the credit
facilities established hereby, contains or will contain any material
misstatement of fact or omits or will omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were or will be made, not misleading.
          SECTION 3.11. Taxes. Each Borrower and each of the Restricted
Subsidiaries have filed or caused to be filed all Federal, state and local tax
returns which are required to be filed by them, and have paid or caused to be
paid all taxes shown to be due and payable on such returns or on any assessments
received by any of them, other than any taxes or assessments the validity of
which is being contested in good faith by appropriate proceedings, and with
respect to which appropriate accounting reserves have to the extent required by
GAAP or SAP, as applicable, been set aside.
          SECTION 3.12. Employee Pension Benefit Plans. The present aggregate
value of accumulated benefit obligations of all unfunded and underfunded pension
plans of the Company and its Subsidiaries (based on those assumptions used for
disclosure in corporate financial statements in accordance with GAAP) did not,
as of December 31, 2004, exceed by more than $473,000,000 the value of the
assets of all such plans. In these cases the Company has recorded book reserves
to meet the obligations.



--------------------------------------------------------------------------------



 



57

ARTICLE IV
Conditions of Lending
          SECTION 4.01. All Credit Events. The obligation of each Lender to make
Loans and of the LC Issuer to issue, amend, renew or extend Letters of Credit
hereunder (each, a “Credit Event”) is subject to the satisfaction of the
following conditions:
     (a) On the date of each Credit Event, the Administrative Agent shall have
received a notice of such Credit Event as required by Section 2.03, Section 2.04
or Section 2.06, as applicable.
     (b) On the date of each Credit Event, the representations and warranties
set forth in Article III hereof (other than the representations and warranties
set forth in Section 3.05(b) and Section 3.06(a) and (b)) shall be true and
correct in all material respects on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.
     (c) At the time of and immediately after such Credit Event, no Event of
Default or Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower on the date thereof as to the matters specified in paragraphs
(b) and (c) of this Section 4.01.
          SECTION 4.02. Original Effective Date. The obligations of the Lenders
to make Loans and of the LC Issuer to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion of Richard G. Costello, Esq., dated the Original Effective Date and
addressed to the Lenders, to the effect set forth in Exhibit C hereto.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers and
the authorization of the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.



--------------------------------------------------------------------------------



 



58

          (d) All loans and other amounts outstanding or accrued for the
accounts of the lenders under each of the Existing Credit Agreements (whether or
not due at the time) shall have been paid in full and the commitments under each
of the Existing Credit Agreements shall have been terminated.
          (e) The Administrative Agent and the Lenders shall have received all
fees due and payable on or prior to the Original Effective Date required to be
paid by the Borrowers in connection with this Agreement, as set forth in the fee
letter entered into in connection with the credit facilities established hereby.
          SECTION 4.03. First Borrowing by Each Borrowing Subsidiary. The
obligation of each Lender to make Loans to any Borrowing Subsidiary shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
          (a) the Administrative Agent and each Lender shall have received, not
less than 10 days prior to the date of the first proposed Borrowing by such
Borrowing Subsidiary, a copy of the Borrowing Subsidiary Agreement executed by
such Borrowing Subsidiary.
          (b) The Administrative Agent and each Lender shall have received
(i) all documentation and other information related to such Borrowing Subsidiary
required by the Administrative Agent and each Lender under applicable “know your
customer” or similar identification rules and regulations, including the USA
Patriot Act, and (ii) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Borrowing Subsidiary and the
authorization of the Transactions insofar as they relate to such Borrowing
Subsidiary, all in form and substance satisfactory to the Administrative Agent
and its counsel.
          SECTION 4.04. Restatement Effectiveness. This Agreement shall become
effective as of the first date (the “Restatement Effective Date”) on which:
     (a) the Administrative Agent shall have received counterparts hereof duly
executed and delivered by each of the Borrowers and the Required Lenders;
     (b) the Administrative Agent shall have received a favorable written
opinion of Richard G. Costello, Esq., dated the Restatement Effective Date and
addressed to the Lenders, to the effect set forth in Exhibit C hereto;
     (c) the Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Borrower, the authorization of
the Agreement and the transactions contemplated hereby and any other legal
matters relating to the Borrower, the Loan Documents, the Agreement or the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------



 



59

     (d) any outstanding Loans made to Hartford Life and other amounts
outstanding or payable by Hartford Life under the Original Credit Agreement
shall have been paid in full;
     (e) all Letters of Credit issued on behalf of Hartford Life shall have
expired, been terminated or been modified to add the Company as a co-applicant;
     (f) all Letters of Credit issued on behalf of Subsidiary (other than
Hartford Life) and for which Hartford Life is a co-applicant shall have expired,
been terminated or been modified to replace Hartford Life with the Company as a
co-applicant; and
     (g) the Administrative Agent shall have received payment of all reasonable
fees and out-of-pocket expenses, to the extent invoiced, to be paid or
reimbursed to it by the Borrowers pursuant to the Agreement including the
reasonable fees, charges and disbursements of counsel.
ARTICLE V
Covenants
          A. Affirmative Covenants. Each Borrower covenants and agrees with each
Lender and the Administrative Agent that so long as any Commitments hereunder
remain in effect, any principal of or interest on any Loan remains outstanding
and unpaid, any Letter of Credit remains outstanding, any LC Disbursement
remains unreimbursed or any Fees or any other amounts payable hereunder remain
unpaid, unless the Required Lenders shall otherwise consent in writing, it will,
and will cause each of the Subsidiaries to:
          SECTION 5.01. Existence. Do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence, rights
and franchises, except as expressly permitted under Section 5.10; provided,
however, that nothing in this Section shall prevent the abandonment or
termination of the existence, rights or franchises of any Restricted Subsidiary
or any rights or franchises of any Borrower if such abandonment or termination
is in the best interests of the Borrowers and is not disadvantageous in any
material respect to the Lenders.
          SECTION 5.02. Business and Properties. In the case of the Borrowers
and the Restricted Subsidiaries, comply in all material respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including any of the foregoing relating to the protection of the environment or
to employee health and safety), whether now in effect or hereafter enacted; and
at all times maintain and preserve all property material to the conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.



--------------------------------------------------------------------------------



 



60

          SECTION 5.03. Financial Statements, Reports, etc. In the case of the
Company, furnish to the Administrative Agent, with sufficient copies (or with an
electronic copy) to be distributed by the Administrative Agent to each Lender:
     (a) within 90 days after the end of each fiscal year, its consolidated
balance sheet and the related consolidated statements of income and cash flows
showing its consolidated financial condition as of the close of such fiscal year
and the consolidated results of its operations during such year, all audited by
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing selected by the Company and accompanied by an
opinion of such accountants to the effect that such consolidated financial
statements fairly present its financial condition and results of operations on a
consolidated basis in accordance with GAAP or SAP, as applicable (it being
agreed that the requirements of this paragraph may be satisfied by the delivery
pursuant to paragraph (e) below of an annual report on Form 10-K containing the
foregoing);
     (b) within 60 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheet and related consolidated
statements of income and cash flows showing its consolidated financial condition
as of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year, all certified by one of its Financial Officers as fairly presenting its
financial condition and results of operations on a consolidated basis in
accordance with GAAP or SAP, as applicable, subject to normal year-end audit
adjustments (it being agreed that the requirements of this paragraph may be
satisfied by the delivery pursuant to paragraph (e) below of a quarterly report
on Form 10-Q containing the foregoing);
     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer (A) certifying that
(1) no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (2) to
such Financial Officer’s knowledge, as of the date of such certificate, S&P does
not classify the aggregate principal amount of Consumer Notes as financial
leverage of the Company or a Subsidiary and (B) setting forth (1) each Standard
Letter of Credit and Secured Letter of Credit outstanding as of the end of such
fiscal year or fiscal quarter and (2) each item of Collateral on deposit in each
LC Security Account, and the Collateral Value thereof, as of the end of such
fiscal year or fiscal quarter;
     (d) as soon as available and in any event within 90 days after the end of
each fiscal year and, in the case of clause (ii), within 60 days after the end
of each of the first three fiscal quarters of each fiscal year, (i) the
Statement of Actuarial Opinion of each of the Restricted Subsidiaries for such
fiscal year as filed with the Applicable Insurance Regulatory Authority and
(ii) the Annual Statement or Quarterly Statement, as applicable, of each of the
Restricted Subsidiaries for such fiscal year or fiscal quarter as filed with the
Applicable Insurance Regulatory



--------------------------------------------------------------------------------



 



61

Authority, together with, in the case of the statements delivered pursuant to
clause (ii) above, a certificate of a Financial Officer to the effect that such
statements present fairly the statutory assets, liabilities, capital and
surplus, results of operations and cash flows of such Insurance Subsidiary in
accordance with SAP;
     (e) promptly after the same become publicly available, copies of all
reports on forms 10-K, 10-Q and 8-K filed by it with the SEC, or any
Governmental Authority succeeding to any of or all the functions of the SEC, or,
in the case of the Company, copies of all reports distributed to its
shareholders, as the case may be;
     (f) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent; and
     (g) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, calculations of the financial tests referred to in
Sections 5.13 and 5.14.
          Information required to be delivered pursuant to this Section 5.03
shall be deemed to have been delivered to the Lenders on the date on which the
Company provides written notice to the Administrative Agent that such
information has been posted on the Company’s website on the Internet at
http://www.thehartford.com or is available on the website of the SEC at
http://www.sec.gov (to the extent such information has been posted or is
available as described in such notice); provided that the Company shall deliver
paper copies of such information to any Lender that requests such delivery
within 5 Business Days after such request. Information required to be delivered
pursuant to this Section 5.03 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.
          SECTION 5.04. Insurance. In the case of the Company and each
Restricted Subsidiary, keep its insurable properties adequately insured at all
times by financially sound and reputable insurers, and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies similarly
situated and in the same or similar businesses (it being understood that the
Company and the Restricted Subsidiaries may self-insure to the extent customary
with companies similarly situated and in the same or similar businesses).
          SECTION 5.05. Obligations and Taxes. In the case of the Company and
each Restricted Subsidiary, pay and discharge promptly when due all taxes,
assessments and governmental charges imposed upon it or upon its income or
profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP or SAP, as
applicable, have been set aside.



--------------------------------------------------------------------------------



 



62

          SECTION 5.06. Notices. Give the Administrative Agent, to be
distributed by the Administrative Agent to each Lender, prompt written notice of
the following:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto; and
     (b) any change in any of the Ratings.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Maintain financial records in accordance with GAAP or SAP, as
applicable, and, upon reasonable notice, at all reasonable times, permit any
authorized representative designated by the Administrative Agent to visit and
inspect the properties of the Company and of any Restricted Subsidiary and to
discuss the affairs, finances and condition of the Company and the Restricted
Subsidiaries with a Financial Officer of the Company and such other officers as
the Company shall deem appropriate.
          SECTION 5.08. Employee Benefits. (a) Comply in all material respects
with the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent and each Lender as soon as possible after, and in any event
within 30 days after any Responsible Officer of any Borrower or any ERISA
Affiliate knows that, any ERISA Event has occurred that, alone or together with
any other ERISA Event known to have occurred, could reasonably be expected to
result in liability of such Borrower in an aggregate amount exceeding
$15,000,000 in any year, a statement of a Financial Officer of such Borrower
setting forth details as to such ERISA Event and the action, if any, that such
Borrower proposes to take with respect thereto.
          SECTION 5.09. Use of Proceeds. Use the proceeds of the Loans and the
Letters of Credit only for the purposes set forth in the preamble to this
Agreement.
          B. Negative Covenants. Each Borrower covenants and agrees with each
Lender and the Administrative Agent that so long as any Commitments hereunder
remain in effect, any principal of or interest on any Loan remains outstanding
and unpaid, any Letter of Credit remains outstanding, any LC Disbursement
remains unreimbursed or any Fees or any other amounts payable hereunder remain
unpaid, unless the Required Lenders shall otherwise consent in writing, it will
not, and will not cause or permit any of the Subsidiaries to:
          SECTION 5.10. Consolidations, Mergers, and Sales of Assets. In the
case of the Company and the Restricted Subsidiaries, consolidate or merge with
or into any other person or sell, lease or transfer all or substantially all of
its property and assets, or agree to do any of the foregoing, unless (a) no
Default or Event of Default has occurred and is continuing or would have
occurred immediately after giving effect thereto and (b) in the case of a
consolidation or merger or transfer of assets involving the Company and in which
the Company is not the surviving corporation or sells, leases or transfers all
or substantially all of its property and assets, the surviving corporation or



--------------------------------------------------------------------------------



 



63

person purchasing, leasing or receiving such property and assets is organized in
the United States of America or a state thereof and agrees to be bound by the
terms and provisions applicable to the Company hereunder.
          SECTION 5.11. Limitations on Liens. Create, incur, assume or permit to
exist any Lien on any property or assets (including the capital stock of any
Subsidiary) now owned or hereafter acquired by it, or sell or transfer or create
any Lien on any income or revenues or rights in respect thereof; provided,
however, that this covenant shall not apply to any of the following:
     (a) any Lien on any property or asset hereafter acquired, constructed or
improved by the Company or any Subsidiary which is created or assumed to secure
or provide for the payment of any part of the purchase price of such property or
asset or the cost of such construction or improvement, or any mortgage, pledge
or other lien on any Lien on any property or asset existing at the time of
acquisition thereof; provided, however, that such Lien shall not extend to any
other property owned by the Company or any Subsidiary;
     (b) any Lien existing upon any property or asset of a company which is
merged with or into or is consolidated into, or substantially all the assets or
shares of capital stock of which are acquired by, the Company or a Subsidiary,
at the time of such merger, consolidation or acquisition; provided that such
Lien does not extend to any other property or asset, other than improvements to
the property or asset subject to such Lien;
     (c) any pledge or deposit to secure payment of workers’ compensation or
insurance premiums, or in connection with tenders, bids, contracts (other than
contracts for the payment of money) or leases;
     (d) any pledge of, or other Lien upon, any assets as security for the
payment of any tax, assessment or other similar charge by any Governmental
Authority or public body, or as security required by law or governmental
regulation as a condition to the transaction of any business or the exercise of
any privilege or right;
     (e) any Lien necessary to secure a stay of any legal or equitable process
in a proceeding to enforce a liability or obligation contested in good faith by
the Company or a Subsidiary or required in connection with the institution by
the Company or a Subsidiary of any legal or equitable proceeding to enforce a
right or to obtain a remedy claimed in good faith by the Company or a
Subsidiary, or required in connection with any order or decree in any such
proceeding or in connection with any contest of any tax or other governmental
charge; or the making of any deposit with or the giving of any form of security
to any governmental agency or any body created or approved by law or
governmental regulation in order to entitle the Company or a Subsidiary to
maintain self-insurance or to participate in any fund in connection with
workers’ compensation, unemployment insurance, old age pensions or other social
security or to share in



--------------------------------------------------------------------------------



 



64

any provisions or other benefits provided for companies participating in any
such arrangement or for liability on insurance of credits or other risks;
     (f) any mechanics’, carriers’, workmen’s, repairmen’s, or other like Liens,
if arising in the ordinary course of business, in respect of obligations which
are not overdue or liability for which is being contested in good faith by
appropriate proceedings;
     (g) any Lien on property in favor of the United States of America, or of
any agency, department or other instrumentality thereof, to secure partial,
progress or advance payments pursuant to the provisions of any contract;
     (h) any Lien securing indebtedness of a Subsidiary to the Company or a
Subsidiary; provided that in the case of any sale or other disposition of such
indebtedness by the Company or such Subsidiary, such sale or other disposition
shall be deemed to constitute the creation of another Lien not permitted by this
clause (h);
     (i) any Lien affecting property of the Company or any Subsidiary securing
indebtedness of the United States of America or a State thereof (or any
instrumentality or agency of either thereof) issued in connection with a
pollution control or abatement program required in the opinion of the Company to
meet environmental criteria with respect to operations of the Company or any
Subsidiary and the proceeds of which indebtedness have financed the cost of
acquisition of such program;
     (j) the renewal, extension, replacement or refunding of any mortgage,
pledge, lien, deposit, charge or other encumbrance permitted by the foregoing
provisions of this covenant upon the same property theretofore subject thereto,
or the renewal, extension, replacement or refunding of the amount secured
thereby; provided that in each case such amount outstanding at that time shall
not be increased;
     (k) Liens created under the Secured Letter of Credit Agreement; or
     (l) any other Lien; provided that immediately after the creation or
assumption of such Lien, the total of (x) the aggregate principal amount of
Indebtedness of the Company and all Subsidiaries (not including Indebtedness
permitted under clauses (a) through (j) above) secured by all Liens created or
assumed under the provisions of this clause (l), plus (y) the aggregate amount
of Capitalized Lease-Back Obligations of the Company and Subsidiaries under the
entire unexpired terms of all leases entered into in connection with sale and
lease-back transactions which would have been precluded by the provisions of
Section 5.12 but for the satisfaction of the condition set forth in clause
(b) thereof, shall not exceed an amount equal to 10% of the Consolidated Net
Tangible Assets of the Company and its consolidated Subsidiaries.



--------------------------------------------------------------------------------



 



65

          SECTION 5.12. Limitations on Sale and Leaseback Transactions. Enter
into any arrangement with any person providing for the leasing by the Company or
any Restricted Subsidiary of any property or asset (except for temporary leases
for a term of not more than three years and except for leases between the
Company and a Restricted Subsidiary or between Restricted Subsidiaries), which
property has been or is to be sold or transferred by the Company or such
Restricted Subsidiary to such person more than 120 days after the acquisition
thereof or the completion of construction and commencement of full operation
thereof, unless either (a) the Company shall apply an amount equal to the
greater of the Fair Value of such property or the net proceeds of such sale,
within 120 days of the effective date of any such arrangement, to the retirement
(other than any mandatory retirement or by way of payment at maturity) of
Indebtedness or to the acquisition, construction, development or improvement of
properties, facilities or equipment used for operating purposes or (b) at the
time of entering into such arrangement, such property or asset could have been
subjected to a Lien securing Indebtedness of the Company or a Restricted
Subsidiary in a principal amount equal to the Capitalized Lease-Back Obligations
with respect to such property or asset under paragraph (l) of Section 5.11.
          SECTION 5.13. Consolidated Total Debt to Consolidated Total
Capitalization. Permit the ratio of (a) Consolidated Total Debt to
(b) Consolidated Total Capitalization to be greater than 0.40 to 1.
          SECTION 5.14. Minimum Consolidated Statutory Surplus. Permit
Consolidated Statutory Surplus at the end of any fiscal quarter to be less than
$7,600,000,000.
          SECTION 5.15. Limitation on Issuance of Consumer Notes. Permit the
aggregate principal amount of Consumer Notes outstanding at any time (a) from
(and including) the First Amendment Effective Date through (but excluding) the
first anniversary of the First Amendment Effective Date, to exceed
$3,000,000,000, (b) from (and including) the first anniversary of the First
Amendment Effective Date through (but excluding) the second anniversary of the
First Amendment Effective Date, to exceed $4,000,000,000, (c) from (and
including) the second anniversary of the First Amendment Effective Date through
(but excluding) the third anniversary of the First Amendment Effective Date, to
exceed $5,000,000,000 and (d) from (and including) the third anniversary of the
First Amendment Effective Date and thereafter, to exceed $6,000,000,000.
ARTICLE VI
Events of Default
          In case of the happening of any of the following events (each an
“Event of Default”):
     (a) any representation or warranty made or deemed made under this
Agreement, or any written information or other information transmitted orally



--------------------------------------------------------------------------------



 



66

during a formal presentation, furnished by any Borrower or any Subsidiary to the
Administrative Agent or the Lenders pursuant to this Agreement or in connection
with the arrangement, syndication or closing of the facilities established
hereby, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;
     (b) (i) default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise, or (ii) default shall be made in the payment of any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable and such default under this clause (ii) shall continue
unremedied for a period of three Business Days;
     (c) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph
(b) above) due hereunder, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of ten days;
     (d) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.01, 5.10, 5.11, 5.12,
5.13 or 5.14 or in any Local Currency Addendum and, in the case of any default
under Section 5.11, such default shall continue for 30 days;
     (e) default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein or in any other Loan Document
(other than those specified in clauses (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;
     (f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $100,000,000, when and as the same shall become
due and payable (and in the case of Consumer Notes, such failure shall continue
unremedied for ten Business Days) or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity; provided that, for purposes of this
clause (f), the failure to pay principal or interest in respect of, or observe
or perform any other term, covenant, condition or agreement applicable to, one
tranche of Consumer Notes shall not, in and of itself, constitute the failure to
pay principal or interest in respect of, or observe or perform any other term,
covenant, condition or agreement applicable to, any other tranche of Consumer
Notes;



--------------------------------------------------------------------------------



 



67

     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company, any Borrowing Subsidiary or any Restricted Subsidiary,
or of a substantial part of the property or assets of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary, under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal or state
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company, any Borrowing Subsidiary or any Restricted Subsidiary or for a
substantial part of the property or assets of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary, or (iii) the winding up or liquidation
of the Company, any Borrowing Subsidiary or any Restricted Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or any
Governmental Authority having jurisdiction over the Company, any Borrowing
Subsidiary or any Restricted Subsidiary shall issue any order or commence any
proceeding for the conservation or administration of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary or shall take any similar action;
     (h) the Company, any Borrowing Subsidiary or any Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in (g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company, any Borrowing Subsidiary or any Restricted Subsidiary or for a
substantial part of the property or assets of the Company, any Borrowing
Subsidiary or any Restricted Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, or (vii) take any action for the purpose of effecting any of the foregoing;
     (i) one or more final judgments shall be entered by any court against the
Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of $50,000,000, and such judgment or judgments shall not have
been paid, discharged or stayed for a period of 60 days, or a warrant of
attachment or execution or similar process shall have been issued or levied
against property of the Company or any of the Subsidiaries to enforce any such
judgment or judgments;
     (j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect; or



--------------------------------------------------------------------------------



 



68

     (k) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Company
or any Restricted Subsidiary described in paragraph (g) or (h) above), and at
any time thereafter during the continuance of such event, the Administrative
Agent, at the request of the Required Lenders, shall, by notice to the Company,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding; and, in the case of any event with
respect to the Company or any Restricted Subsidiary described in paragraph
(g) or (h) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived anything contained herein to the contrary notwithstanding.
          After the exercise of remedies provided for in the foregoing
paragraph, any amount received by the Administrative Agent pursuant to the
provisions of this Article VI shall be applied by the Administrative Agent in
the following order:
          First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent) payable to the Administrative Agent in its capacity as such;
          Second, to payment of fees, indemnities and other amounts (other than
(i) principal of and interest on Loans and unreimbursed LC Disbursements and
(ii) the Facility Fees, the Usage Fees and the LC Participation Fees) payable to
the Lenders and the LC Issuer (including fees, charges and disbursements of
counsel to the respective Lenders and the LC Issuer), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them; Third, to payment of accrued and unpaid Facility Fees, Usage Fees and LC
Participation Fees and interest on the Loans and unreimbursed LC Disbursements,
ratably among the Lenders and the LC Issuer in proportion to the respective
amounts described in this clause Third payable to them;
          Fourth, to payment of unpaid principal of the Loans and unreimbursed
LC Disbursements, ratably among the Lenders and the LC Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and
          Last, the balance, if any, to the Borrowers or as otherwise required
by law.



--------------------------------------------------------------------------------



 



69

ARTICLE VII
Guarantee
          In order to induce the Lenders to extend credit to the Borrowing
Subsidiaries hereunder, the Company hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment and performance, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, of the
Guaranteed Obligations. The Company further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from it and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Guaranteed Obligations.
          The Company waives presentment to, demand of payment from and protest
to the Borrowing Subsidiaries of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. The obligations of the Company hereunder shall not be affected by
(a) the failure of any Lender to assert any claim or demand or to enforce any
right or remedy against the Borrowing Subsidiaries under the provisions of this
Agreement or otherwise; (b) any rescission, waiver, amendment or modification of
any of the terms or provisions of this Agreement, any guarantee or any other
agreement; (c) any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Guaranteed Obligation or any Lender’s rights
with respect thereto; or (d) the failure of any Lender to exercise any right or
remedy against any other guarantor of the Guaranteed Obligations. The Company
hereby agrees that any payments in respect of the Guaranteed Obligations
pursuant to this Article VII will be paid to the Administrative Agent without
setoff or counterclaim, in Dollars (in the case of Guaranteed Obligations
arising under this Agreement) or, at the option of the relevant Local Currency
Lender(s), in Dollars or in the relevant Local Currency (in the case of
Guaranteed Obligations arising under any Local Currency Facility), at (a) the
office of the Administrative Agent specified in Section 2.19(a) (in the case of
Guaranteed Obligations arising under this Agreement) or (b) at the office
specified for payments under the relevant Local Currency Addendum or such other
office as shall have been specified by the relevant Local Currency Lender(s) in
each case to the extent permitted by applicable law (in the case of Guaranteed
Obligations arising under any Local Currency Addendum).
          The Company further agrees that its guarantee constitutes a guarantee
of payment when due and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any Lender to any security, if
any, held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on its books, in favor of the Borrowing Subsidiaries
or any other person.
          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise.



--------------------------------------------------------------------------------



 



70

Without limiting the generality of the foregoing, the obligations of the Company
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent or any Lender to assert any claim or demand
or to enforce any remedy under this Agreement, any guarantee or any other
agreement, by any waiver or modification of any provision thereof, by any
default, failure or delay, wilful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission which may or might in
any manner or to any extent vary the risk of the Company or otherwise operate as
a discharge of the Company as a matter of law or equity.
          To the extent permitted by applicable law, the Company waives any
defense based on or arising out of any defense available to the Borrowing
Subsidiaries, including any defense based on or arising out of any disability of
the Borrowing Subsidiaries, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrowing Subsidiaries, other than final payment in full
of the Guaranteed Obligations. The Administrative Agent and the Lenders may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or non-judicial sales, or exercise any other right or remedy
available to them against the Borrowing Subsidiaries, or any security without
affecting or impairing in any way the liability of the Company hereunder except
to the extent the Guaranteed Obligations have been fully and finally paid. The
Company waives any defense arising out of any such election even though such
election operates to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of the Company against the Borrowing
Subsidiaries or any security.
          The Company further agrees that its guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Lender upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent or any Lender may have at law or in equity
against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent or any Lender, forthwith pay or cause to be
paid to the Administrative Agent or such Lender in cash the amount of such
unpaid Guaranteed Obligation.
          Until the termination of this Agreement and the commitments hereunder,
and the repayment in full of all amounts due under this Agreement, the Company
hereby irrevocably waives and releases any and all rights of subrogation,
indemnification, reimbursement and similar rights which it may have against or
in respect of the Borrowing Subsidiaries at any time relating to the Guaranteed
Obligations, including all rights that would result in its being deemed a
“creditor” of the Borrowing Subsidiaries



--------------------------------------------------------------------------------



 



71

under the United States Code as now in effect or hereafter amended, or any
comparable provision of any successor statute.
ARTICLE VIII
The Administrative Agent
          SECTION 8.01. Appointment and Authority. Each of the Lenders and the
LC Issuer hereby irrevocably appoints Bank of America, N.A. to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Administrative Agent, the Lenders and the LC Issuer, and none of
the Borrowers shall have rights as a third party beneficiary of any of such
provisions.
          SECTION 8.02. Rights as a Lender. The person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the person serving as the Administrative Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any of the Borrowers or
any Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
          SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their Affiliates that is



--------------------------------------------------------------------------------



 



72

communicated to or obtained by the person serving as the Administrative Agent or
any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Article VI and 9.07) or (ii) in the absence of
its own gross negligence or wilful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by a Borrower, a Lender or the
LC Issuer.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          SECTION 8.04. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the LC Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the LC Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the LC Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for any
of the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
          SECTION 8.05. Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through its Affiliates and



--------------------------------------------------------------------------------



 



73

its or its Affiliates’ partners, directors, officers, employees, agents and
advisors. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates, partners, directors, officers, employees,
agents and advisors of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent.
          SECTION 8.06. Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the LC
Issuer and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the LC Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company, the LC Issuer and the Lenders
that no qualifying person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the LC
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by any Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Affiliates and the partners, directors,
officers, employees, agents and advisors of any of the foregoing in respect of
any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
          The resignation by Bank of America, N.A. as Administrative Agent
pursuant to this Section shall also constitute its resignation as LC Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer, (b) the
retiring LC Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue Letters



--------------------------------------------------------------------------------



 



74

of Credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
LC Issuer to effectively assume the obligations of the retiring LC Issuer with
respect to such outstanding Letters of Credit.
          SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the LC Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, any other Lender, any Affiliates
of the Administrative Agent or any other Lender or any partners, directors,
officers, employees, agents and advisors of any of the foregoing and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the LC
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender, any Affiliate of the Administrative
Agent or any other Lender or any partners, directors, officers, employees,
agents and advisors of any of the foregoing and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents or the documentation agent shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed or sent by telecopy, as follows:
     (i) if to any Borrower, to The Hartford Financial Services Group, Inc.,
Hartford Plaza, Hartford, CT 06115, Attention of Mr. John Giamalis (Telecopy
No. 860-547-2878); with a copy to Mr. Richard G. Costello, The Hartford
Financial Services Group, Inc., Hartford Plaza, Hartford CT 06115 (Telecopy No.
860-723-4517);
     (ii) if to the Administrative Agent, (A) for payments and requests for
credit extensions, to Bank of America, N.A., 2001 Clayton Road, 2nd Floor, Mail
Code CA4-702-02-25, Concord, CA 94521, Attention of Petra Rubio (Telephone
No. 925-675-8062; Telecopy No. 888-969-9237; Electronic Mail Address:
Petra.Rubio@bankofamerica.com), Ref: The Hartford Financial Services Group,
Inc., Account No. 003750836479, ABA# 111000012, and (B) for all other notices,
to Bank of America, N.A., Agency Management, 1455 Market Street, 5th Floor, Mail
Code CA5-701-05-19, San Francisco, CA 94103, Attention of Aamir Saleem
(Telephone No. 415-436-2769; Telecopy No. 415-503-5089; Electronic



--------------------------------------------------------------------------------



 



75

Mail Address: Aamir.Saleem@bankofamerica.com), Ref: The Hartford Financial
Services Group, Inc.;
     (iii) if to the LC Issuer, to Bank of America, N.A., Trade Operations, Los
Angeles, 333 South Beaudry Avenue, Mail Code CA9-703-19-23, Los Angeles, CA
90017-1466, Attention of Hermann Schutterle (Telephone No. 213-345-0397;
Telecopy No. 213-345-6684; Electronic Mail Address:
Hermann.Schutterle@bankofamerica.com); and
     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender became a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and the LC Issuer and shall survive the making by the Lenders of the
Loans or the issuance by the LC Issuer of any Letters of Credit regardless of
any investigation made by the Lenders or the LC Issuer or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement is outstanding and unpaid, any Letter of Credit is outstanding or the
Commitments have not been terminated.
          SECTION 9.03. Binding Effect. This Agreement shall become effective on
the Restatement Effective Date when it shall have been executed by each Borrower
and the Administrative Agent and when the Administrative Agent shall have
received copies hereof (telecopied or otherwise) which, when taken together,
bear the signature of each Lender, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrowers shall not have the right to assign any rights
hereunder or any interest herein without the prior consent of all the Lenders.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party (including any Affiliate of the
LC Issuer that issues any Letter of Credit); and all covenants, promises and
agreements by or on behalf of any party that are contained in this Agreement
shall bind and inure to the benefit of its successors and assigns (including any
Affiliate of the LC Issuer that issues any Letter of Credit).



--------------------------------------------------------------------------------



 



76

          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or a Lender
Affiliate, the Company (except when there exists a Default or an Event of
Default) and the Administrative Agent must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld); (ii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, and a processing and recordation fee of
$3,500; (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and (iv) the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 and the
amount of the Commitment of such Lender remaining after such assignment shall
not be less than $5,000,000 or shall be zero. Upon acceptance and recording
pursuant to paragraph (e) of this Section, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least five Business Days after the execution thereof, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto (but shall continue to be entitled to the benefits of Sections 2.14,
2.16, 2.20 and 9.05, as well as to any Fees accrued for its account hereunder
and not yet paid)). Notwithstanding the foregoing, any Lender assigning its
rights and obligations under this Agreement may retain any Competitive Loans
made by it outstanding at such time, and in such case shall retain its rights
hereunder in respect of any Loans so retained until such Loans have been repaid
in full in accordance with this Agreement.
          (c) By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim;
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or the financial condition of the Borrowers or the
performance or observance by the Borrowers of any obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to



--------------------------------------------------------------------------------



 



77

enter into such Assignment and Assumption; (v) such assignee will independently
and without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and the principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error and the Borrowers, the Administrative Agent, the LC
Issuer and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by each party
hereto, at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and the written consent of the Company to such
assignment, the Administrative Agent shall (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register.
          (f) Each Lender may sell participations to one or more banks or other
entities in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; (iii) each participating
bank or other entity shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if it
were the selling Lender (and limited to the amount that could have been claimed
by the selling Lender had it continued to hold the interest of such
participating bank or other entity), except that all claims made pursuant to
such Sections shall be made through such selling Lender; and (iv) the Borrowers,
the Administrative Agent, the LC Issuer and the other Lenders shall continue to
deal solely and directly with such selling Lender in connection with such
Lender’s rights and obligations under this Agreement.
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section, disclose to



--------------------------------------------------------------------------------



 



78

the assignee or participant or proposed assignee or participant any information
relating to the Borrowers furnished to such Lender; provided that, prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
any such information.
          (h) The Borrowers shall not assign or delegate any rights and duties
hereunder without the prior written consent of all Lenders.
          (i) Any Lender may at any time pledge all or any portion of its rights
under this Agreement to a Federal Reserve Bank; provided that no such pledge
shall release any Lender from its obligations hereunder or substitute any such
Bank for such Lender as a party hereto. In order to facilitate such an
assignment to a Federal Reserve Bank, each Borrower shall, at the request of the
assigning Lender, duly execute and deliver to the assigning Lender a promissory
note or notes evidencing the Loans made to such Borrower by the assigning Lender
hereunder.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrowers agree to pay all
reasonable out-of-pocket expenses (i) incurred by the Administrative Agent and
Banc of America Securities LLC in connection with the syndication of the credit
facility provided for herein, the preparation, execution, delivery and
administration of this Agreement or in connection with any amendments,
modifications or waivers of the provisions hereof, (ii) incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder or (iii) incurred by the
Administrative Agent, the LC Issuer or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement or
in connection with the Loans made hereunder or under any Local Currency Addendum
or Letters of Credit issued hereunder, in each case including the reasonable
fees and disbursements of counsel for the Administrative Agent or, in the case
of enforcement costs and documentary taxes, the Lenders.
          (b) The Borrowers agree to indemnify the Administrative Agent, each
Lender, each of their Affiliates and the directors, officers, employees and
agents of the foregoing (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of (i) the
consummation of the transactions contemplated by this Agreement; (ii) the use of
the proceeds of the Loans and Letters of Credit (including any refusal by the LC
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit); or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and whether commenced by a third party or by a Borrower; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.



--------------------------------------------------------------------------------



 



79

          (c) The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the termination of any of the Letters of Credit or reimbursement of
any LC Disbursement, the invalidity or unenforceability of any term or provision
of this Agreement or any investigation made by or on behalf of the
Administrative Agent, the LC Issuer or any Lender. All amounts due under this
Section shall be payable on written demand therefor.
          SECTION 9.06. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.07. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the LC Issuer or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the LC Issuer and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or any Subsidiary in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or LC Disbursement or any Fee or other amount due
hereunder or waive or excuse any such payment or any part thereof, or decrease
the rate of interest on any Loan, without the prior written consent of each
Lender affected thereby; (ii) increase the Commitment or decrease any Fee or
other amount owing to any Lender without the prior written consent of such
Lender; (iii) limit or release the guarantee set forth in Article VII; or
(iv) amend or modify the provisions of Section 2.17 or Section 9.04(h), the
provisions of this Section or the definition of the “Required Lenders”, without
the prior written consent of each Lender; provided further, however, that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the LC Issuer hereunder without the prior written
consent of the Administrative Agent or the LC Issuer, as applicable. Each Lender
shall be bound by any waiver, amendment or modification authorized by this
Section and any consent by any Lender pursuant to this Section shall bind any
assignee of its rights and interests hereunder.
          SECTION 9.08. Entire Agreement. This Agreement and the agreements
referred to in Section 2.07 constitute the entire contract among the parties
relative to the



--------------------------------------------------------------------------------



 



80

subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
          SECTION 9.09. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 9.10. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 9.03.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or obligations of any Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. Each Lender agrees promptly to notify the applicable Borrower
and the Administrative Agent after such setoff and application made by such
Lender, but the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
          SECTION 9.13. Jurisdiction; Consent to Service of Process. (a) Each
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, any Local Currency Addendum, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be



--------------------------------------------------------------------------------



 



81

enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Subject to the foregoing and to paragraph (b) below, nothing in
this Agreement shall affect any right that any party hereto may otherwise have
to bring any action or proceeding relating to this Agreement, any Local Currency
Addendum against any other party hereto in the courts of any jurisdiction.
          (b) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or thereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Local Currency
Addendum in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certification in this Section.
          SECTION 9.15. Addition of Borrowing Subsidiaries. Each Borrowing
Subsidiary which shall deliver to the Administrative Agent a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company shall, upon
such delivery and without further act, become a party hereto and a Borrower
hereunder with the same effect as if it had been an original party to this
Agreement.
          SECTION 9.16. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of the Borrowers in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than



--------------------------------------------------------------------------------



 



82

the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrowers contained in this Section 9.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
          SECTION 9.17. Confidentiality. Each of the Administrative Agent and
the Lenders, on behalf of itself and its Affiliates and agents, agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates involved in the preparation,
execution, monitoring and administration of this Agreement and the transactions
contemplated thereby, and to such Lender’s and such Affiliates’ directors,
officers, employees and agents involved in the preparation, execution,
monitoring and administration of this Agreement and the transactions
contemplated thereby, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, and that the Administrative Agent and each
Lender, as applicable, shall be responsible for compliance with the provisions
of this Section 9.17 by each of its Affiliates to which it discloses Information
under this clause (a) and each director, officer, employee and agent of any such
Affiliate); (b) to the extent requested by any regulatory or self-regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (it being understood the Administrative
Agent or the Lender, as applicable, shall notify the Company, to the extent
permitted by law, of such required disclosure within a reasonably practicable
time after such Agent or Lender gains knowledge of the required disclosure);
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement; (g) with the written
consent of the Company; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii) is
independently developed or received by a party hereto without utilizing any
Information received from a Borrower or violating the terms of this
Section 9.17. For the purposes of this Section, “Information” means all
confidential information, including but not limited to all information provided
during the Administrative Agent’s and Lenders’ due diligence process regarding
this Agreement, received from a Borrower relating to any Borrower or any
Subsidiary or any Borrower’s or any Subsidiary’s business other than any such
information that is “structure” or “tax aspects” of the transactions
contemplated by this Agreement, as such terms are used in Code sections 6011,
6111 or 6112, and the regulations promulgated thereunder; provided that, in the
case of information received



--------------------------------------------------------------------------------



 



83

from a Borrower after the Original Closing Date, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information. For
the avoidance of doubt, the Borrowers, the Administrative Agent and the Lenders
agree that the Borrowers, the Administrative Agent and the Lenders (and each of
their Affiliates, their directors, officers, agents, attorneys, employees and
representatives) are permitted to disclose to any and all Persons, without
limitation of any kind, the “structure” and “tax aspects” of the transactions
contemplated by this Agreement, as such terms are used in Code sections 6011,
6111 or 6112, and the regulations promulgated thereunder, and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Agent and the Lenders related to such structure and tax aspects. The preceding
sentence and clause in the definition of “Information” above are set forth
herein solely to come within certain “safe harbor” provisions set forth in
certain temporary regulations promulgated under Code sections 6011, 6111 and
6112.
          SECTION 9.18. USA Patriot Act. Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with its requirements.



--------------------------------------------------------------------------------



 



84

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                      THE HARTFORD FINANCIAL SERVICES GROUP, INC., as Borrower,
 
               
 
      by        
 
          /s/ John N. Giamalis
 
   
 
          Name: John N. Giamalis    
 
          Title: Senior Vice President and Treasurer    
 
                    BANK OF AMERICA, N.A., individually, as LC Issuer and as
Administrative Agent,
 
               
 
      by   /s/ Jason Cassity
 
   
 
          Name: Jason Cassity    
 
          Title: Vice President    
 
                    For purposes of Section 9.07(b) only:
 
                    HARTFORD LIFE, INC.,
 
               
 
      by        
 
          /s/ John N. Giamalis
 
   
 
          Name: John N. Giamalis    
 
          Title: Senior Vice President and Treasurer    



--------------------------------------------------------------------------------



 



85

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    ABN AMRO Bank N.V. ,    
 
               
 
  by            
 
      /s/ Neil R. Stein   /s/ Michael DeMarco    
 
     
 
 
 
   
 
      Name: Neil R. Stein   Michael DeMarco    
 
      Title: Director   Vice President    



--------------------------------------------------------------------------------



 



86

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    The Bank of New York,    
 
               
 
      by        
 
          /s/ Lizanne T. Eberle
 
   
 
          Name: Lizanne T. Eberle    
 
          Title: Vice President    



--------------------------------------------------------------------------------



 



87

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    The Bank of Tokyo-Mitsubishi UFJ, LTD,         New York
Branch,    
 
               
 
      by   /s/ Jesse A. Reid, Jr.
 
   
 
          Name: Jesse A. Reid, Jr.    
 
          Title: Authorized Signatory    



--------------------------------------------------------------------------------



 



88

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    Branch Banking and Trust Company,    
 
               
 
      by        
 
          /s/ Robert M. Searson
 
   
 
          Name: Robert M. Searson    
 
          Title: Senior Vice President    



--------------------------------------------------------------------------------



 



89

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    Citigroup,    
 
               
 
      by   /s/ Maria G. Hackley
 
   
 
          Name: Maria G. Hackley    
 
          Title: Managing Director    



--------------------------------------------------------------------------------



 



90

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    Deutsche Bank AG New York Branch,    
 
               
 
      by        
 
          /s/ Richard Herder
 
   
 
          Name: Richard Herder    
 
          Title: Managing Director    
 
               
 
          /s/ Michael Campites
 
   
 
          Name: Michael Campites    
 
          Title: Vice President    



--------------------------------------------------------------------------------



 



91

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    HSBC Bank USA, N.A. ,    
 
               
 
      by   /s/ Dennis Cogan
 
   
 
          Name: Dennis Cogan    
 
          Title: Senior Vice President    



--------------------------------------------------------------------------------



 



92

                      SIGNATURE PAGE TO THE HARTFORD FINANCIAL SERVICES GROUP,
INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT.    
 
                    LENDER:    
 
                    JPMorgan Chase Bank, N.A. ,    
 
               
 
      by   /s/ Erin O’Rourke
 
   
 
          Name: Erin O’Rourke    
 
          Title: Vice President    



--------------------------------------------------------------------------------



 



 93

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

Mellon Bank, N.A.,

by          /s/ Martin J. Randal         Name:   Martin J. Randal       
Title:   Vice President     



--------------------------------------------------------------------------------



 



94

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

The Royal Bank of Scotland PLC
by: Greenwich Capital Markets, Inc.

by          /s/ George Urban         Name:   George Urban        Title:   Vice
President     



--------------------------------------------------------------------------------



 



95

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

State Street Bank and Trust Company,

by          /s/ Edward M. Anderson         Name:   Edward M. Anderson       
Title:   Vice President     



--------------------------------------------------------------------------------



 



96

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

Sumitomo Mitsui Banking Corporation,

by          /s/ Shigeru Tsuru         Name:   Shigeru Tsuru        Title:  
Joint General Manager     



--------------------------------------------------------------------------------



 



97

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

SunTrust Bank,

by          /s/ Robert W. Maddox         Name:   Robert W. Maddox       
Title:   Vice President     



--------------------------------------------------------------------------------



 



98

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

UBS Loan Finance LLC,

by          /s/ Richard T. Tavrow         Name:   Richard T. Tavrow       
Title:   Director
Banking Products Services, US        by        /s/ Irja R. Otsa         Name:  
Irja R. Otsa        Title:   Associate Director
Banking Products Services, US     



--------------------------------------------------------------------------------



 



99

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

U.S. Bank National Assocation,

by          /s/ Ziad W. Amra         Name:   Ziad W. Amra        Title:  
Assistant Vice President     



--------------------------------------------------------------------------------



 



100

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

Wachovia Bank, National Association,

by          /s/ Joan Anderson         Name:   Joan Anderson        Title:  
Director     



--------------------------------------------------------------------------------



 



101

            SIGNATURE PAGE TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC.
AMENDED AND RESTATED FIVE-YEAR
COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY
AGREEMENT.

LENDER:

Wells Fargo Bank, N.A.,

by          /s/ Robert C. Meyer         Name:   Robert C. Meyer        Title:  
Senior Vice President     

